 

 

 

 

Case 5)18-cv-01125-SP Document 132-3 Filed 12/06/19 Pagelof73 Page ID #:4411
1 || Susan E. Coleman (SBN 171832)
E-mail: scoleman@bwslaw.com
2 | Carmen M. Aguado (SBN 291941)
E-mail: caguado@bwslaw.com
3 || BURKE, WILLIAMS & SORENSEN, LLP
444 South Flower Street, Suite 2400
4 | Los Angeles, CA 90071-2953
; Tel: 213.236.0600 Fax: 213.236.2700
Attorneys for Defendants
6 | THE GEO GROUP, INC., DIAZ, CAMPOS and
7 CITY OF ADELANTO
8 UNITED STATES DISTRICT COURT
9 CENTRAL DISTRICT OF CALIFORNIA
10
11 | OMAR ARNOLDO RIVERA Case No. 5:18-cv-01125-SP
MARTINEZ; ISAAC ANTONIO
12 | LOPEZ CASTILLO; JOSUE DEFENDANTS DIAZ AND
VLADIMIR CORTEZ DIAZ; JOSUE CAMPOS’ OBJECTIONS AND
13 | MATEO LEMUS CAMPOS; RESPONSE TO PLAINTIFFS’
MARVIN JOSUE GRANDE ADDITIONAL MATERIAL FACTS
14 | RODRIGUEZ; ALEXANDER IN RESPONSE TO DEFENDANTS’
ANTONIO BURGOS MEJIA; LUIS MOTION FOR SUMMARY
15 | PENA GARCIA; JULIO CESAR JUDGMENT
BARAHONA CORNEJO, as
16 | individuals,
17 Plaintiffs, Hearing Date: December 17, 2019
Time: 10:00 a.m.
18 |] v. Courtroom: 3
19 || THE GEO GROUP, Inc., a Florida Magistrate Judge: Honorable Sheri Pym
corporation; the CITY OF
20 | ADELANTO, a municipal entity; GEO
LIEUTENANT DURAN, sued in her
21 || individual capacit ; GEO
LIEUTENANT DIAZ, sued in her
22 || individual capacity; GEO
SERGEANT CAMPOS, sued in his
23 || individual capacity; SARAH JONES,
sued in her individual capacity; THE
24 || UNITED STATES OF AMERICA;
35 and DOES 1-10, individuals,
Defendants.
26
97 | ///
98 || ///
BURKE, WILLIAMS & 5:18-CV-01125-SP
SORENSEN, LLP LA #4829-2817-4510 v1 -l- DIAZ AND CAMPOS’ ADDITIONAL

ATTORNEYS AT LAW

Los ANGELES RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo fA ITD A FSP WW YP

NO bP PO HN HN HN HD HD wR wm ee
SID in BODY DOL CODON i TOS ODN Oa LN

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT Law

Los ANGELES

 

 

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 2 of 73 Page ID #:4412

Defendants, CAMPOS and DIAZ, hereby respond to Plaintiffs’ Statement of
Additional Material Facts (Doc. #123) in response to Defendants’ Motions for

Summary Judgment (Doc. # 111), as follows:

REPLY TO PLAINTIFF’S STATEMENT OF ADDITIONAL

 

 

 

Adelanto Detention
Facility in May 2017.

MATERIAL FACTS
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
1. | Plaintiffs, eight asylum Ex. 47, Plaintiffs’ Irrelevant and immaterial
seekers trom Cen tral ICE Detention to Defendants’ Motion for

Summary Judgment. FRE
402, 403.

 

 

 

After enduring more than a
month of degrading
conditions and being
deprived of basic human
needs, Plaintiffs decided,
as a group, they would
begin a hunger strike until
a GEO or ICE supervisor
would address their
complaints, and they wrote
out a two-page letter in
Spanish that explained
this.

 

Ex. 23, Castillo Dep.

63:10-13, 74:21-

75:20, 76:12-25; Ex.

25, Cornejo Dep.
52:25-54:16;

Lack of foundation. FRE
Misstates/mischaracterizes

evidence. FRE 403.

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as to
whether Plaintiffs endured
“more than a month of
degrading conditions and
being deprived of basic
human needs” as this does
not relate to any of their
claims and relies on their
opinion. FRE 402, 403.

There is no evidence to
support the contention that
the letter explained that
Plaintiffs’ “would begin a
hunger strike until a GEO
or ICE supervisor would
address their complaints.”
To the contrary, the
evidence demonstrates that
Plaintiffs presented a two-
page letter in Spanish that
explained their demands
and a second piece of
paper that was a list of
their name. See Doc. 111-

 

 

LA #4829-2817-4510 vi

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5)18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 3of 73 Page ID #:4413

 

 

 

 

 

 

 

 

 

 

1
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
2 FACTS SUPPORT
3 1 Diaz and Campos
Separate Statement], Nos.
-11 (citing Ex.
4 9-11 (citing Ex. “P’
IG astillo Depo.] at 72:2-
5 0, 73:7-19, 77:5-15
(acknowledgin Officer
6 illon was unable to read
or understand the list of
7 demands), 74:21-75:19;
Ex. “Q” Veja Depo. ] at
8 61:7-62:25; Ex. “R”
[Rodriguez De 0 at
9 9:16-80:14, Ex. 1 [Copy
of list of demands], 81:4-
10 82:25 [Translation of List
of Demands]; Ex. “S”
11 [Garcia Depo.] at 34:16-
6:5 (explaining that
12 Officer Gillon, who only
spoke English, was
13 informed that they wanted
someone to respond to
14 their list of demands); Ex.
“Ty” [Diaz Depo] at 50:19-
15 51:25, 62:19-63:3; 78:2-
79:13 (stating second.
16 piece of paper was a list of
names); Ex. “U” [Martinez
17 Depo.] at 78:24-80:2
(stating the detainee was
18 asked to translate the list
of demands, which did not
19 mention the hunger strike,
to Officer Gillon); Ex. “V”
20 Gillon Depo] at 14:1-4
confirming he cannot
21 speak Spanish), 86:11-20
(acknowledging that he
22 received the list of
demands), 142:6-21.
23 3, |The first page of the letter | Ex. 23, Castillo Dep. | Lack of foundation. FRE
24 explained that Plaintiffs 73:1-8, 74:21-75:20. | 602.
were starting a peaceful Misstates/mischaracterizes
25 hunger strike and were evidence. FRE 403.
requesting to speak with
officials an ere is no evidence to
2% ICE officials and GEO Th denc
supervisors. support the contention that
07 the letter explained that
Plaintiffs’ “would begin a
28 hunger strike until a GEO
BURKE, WILLIAMS & 5:18-CV-01125-SP
SORENSEN, DLE LA #4829-2817-4510 v1 -3- DIAZ AND CAMPOS’ ADDITIONAL

ATTORNEYS AT LAW

Los ANGELES RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo ONY DBD nA FBP WW YPN

NO PO DN HN PO KR KN Dw re a a eee
SI DB WO BP WD NO KK DO Wn HD A BP W PO KH CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 4of73 Page ID #:4414

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

 

 

 

or ICE supervisor would
address their complaints.”
To the contrary, the
evidence demonstrates that
Plaintiffs presented a two-
page letter in Spanish that
explained their demands
and a second piece of
paper that was a list of
their name. See Doc. #
111-1 [Diaz and Campos
Separate Statement], Nos.
9-11 (citing Ex. “P’
IG astillo Depo.] at 72:2-
0, 73:7-19, 77:5-15
(acknowledgin Officer
illon was unable to read
or understand the list of
BO Mela Dopo.)
x. “Q” [Mejia Depo. | at
61:7-62:25; by. ope
Rodriguez De ° at
9:16-80:14, Ex. | [Copy
of list of demands], 81:4-
82:25 [Translation of List
of Demands]; Ex. “S”
[Garcia Depo.] at 34:16-
6:5 (explaining that
Officer Gillon, who only
spoke English, was
informed that they wanted
someone to respond to
their list of demands); Ex.
“T” [Diaz Depo] at 50:19-
91:25, 62:19-63:3; 78:2-
79:13 (stating second.
piece of paper was a list of
Done): x. “U” [Martinez
Depo.] at 78:24-80:2
(stating the detainee was
asked to translate the list
of demands, which did not
mention the hunger strike,
to Officer Gillon); Ex. “V”
Gillon Depo] at 14:1-4
confirming he cannot
speak Spanish), 86:1 1-20
(acknowledging that he
received the list of
demands), 142:6-21.

 

 

 

LA #4829-2817-4510 v1

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5

Oo ma ID vA FP W YO

DO PO HN BH HO HN NHN RO Ww me Rm me ee eee ee
SI HD ON HBP WO NO YK COD CO Wns DA FP WD YN KY OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page5of 73 Page ID #:4415

 

 

 

 

 

 

 

detainee-interpreter, told
Officer Gillon that they
were on a hunger strike
when they presented him
with the letter.

 

86:11-87:15, 87:25-
88:2.

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT

4, |The second page of the Ex. 23, Castillo Dep. | Undisputed for purposes
letter consisted of | 73:20-74:25; Ex.3, | of this motion.
Plaintiffs list of grievances | List of Grievances.
and issues they wanted to
raise with ICE and GEO
officials.

5. |Onthe morning of June Ex. 23, Castillo Dep. | Undisputed that a letter
12,2017, they presented | 73:1-8, 73:20-75:20 ; | written in Spanish was
their letter to Officer Ex. F, [Video, Views | presented to Officer
Gillon, the dorm officer, | C-2 and C-4] at illon.
who was stationed at the | 06:22:24 a.m. to
podium in the dayroom. 6:23:01 a.m.

6, |Because Plaintiffs only Ex. 30, Rodriguez Undisputed for purposes
speak Spanish, they asked | Dep. 95:9-22. of this motion.
other detainees to translate
for them with the Officer
Gillon.

7, |Plaintiffs, through the Ex. 17, Gillon Dep. | Undisputed that the

plaintiffs used a third party
detainee to translate.

However, there is no
evidence to support the
contention that a third
party detainee explained to

fficer Gillon that
Plaintiffs were
participating in a hunger
strike. Misstates evidence.
FRE 403. Contrary to
Plaintiffs’ assertion, the
evidence cited by
Plaintiffs demonstrates
that Gillon thought during
his deposition that he _
learned of a hunger strike
from the letter that he was
handed; however, he
admitted that he had no
recollection of the contents
of the letter and, given he
cannot read Spanish, this
is simply impossible:

Q What do you
mean when you say
that you're not sure
what the letter said?

 

 

 

LA #4829-2817-4510 v1

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5y

Oo Oo HTD nH FP WY YN

DO NO KR DO KN BD DR DR ee ee ee ee
SID BPO DY CODON THO GS ODOC OBO OD

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 6 of 73 Page ID #:4416

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

 

 

A I don't remember
what it said on
there.

Q So you don't
recall as you sit here
today what the letter
said’

A No.

Q But you do recall
that it was in
English?

A Yeah.

Q As you sit here
today, do you recall
anything that was
said in the letter?

A No.

Additionally, Plaintiffs’
contention is based on
speculation as Plaintiffs
admitted that they are
uessing that Officer
illon was informed and
knew they were on a
hunger strike. See Doc. #
111-1 [Diaz and Campos
Separate Statement], No.
13 (citing Ex. “Q” [Mejia
Depo.] at 58:15-59:14,
60:11-14, 63:23-25, 67:8-
11, 159:7-24 (admitting
that the papers that were
given to Officer Gillon did
not mention the hunger
strike, but he assumes that
someone verbally told
Officer Gillon); Ex. “R”
[Rodriguez Depo.] at 95:9-
; Ex. “S” [Garcia Depo.]
at 38:20-24; Ex. “T” [Diaz
Depo at 50:4-10, 73:7-14,
77:23-78:3; Ex. “U”
[Martinez Depo.] at 78:24-
0:2; Ex. “V’ J illon
Depo] at 92:25-93:3

 

 

 

 

LA #4829-2817-4510 vl

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5

Oo FO JT HD Wn BP W LPO

DO vO BP HO KO KN DN DR Rm wm ee
SI DB NA BR WO PO KK OD OO Wn DB OF HBP WW NY YK OC

28

;18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 7 of 73 Page ID #:4417

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
(demonstrating that he was
never told verbally of the
hunger strike)).
g  |At approximately 6:29:59 | Ex. 18, Jindi Dep. Undisputed for purposes

 

 

Watch supervisor on the
morning of June 12, 2017.

91:6-8; Ex. 18, Jindi
Dep. 35:4-8.

a.m., Officer Jindi arrived | 58:23-25. of this motion.
to the dorm to relieve
Officer Gillon.

g, | When Officer Gillon was |Ex. 17, Gillon Dep. | Undisputed that Officer
relieved from his post as | 90:19-21, 90:25- Gillon was relieved by
dorm officer, he reported 91:11. Officer Jindi.
the letter that Plaintiffs
pave him to his supervisor, However, the evidence

t. Diaz. cited by Plaintiffs does not
support Plaintiffs’
contention that Gillon took
the letter to Lt. Diaz.
Mischaracterizes evidence.
FRE 403. Plaintiffs’
evidence demonstrates that
Gillon did not know if he

ave Lt. Diaz the letter.
oreover, the evidence
demonstrates Lt. Diaz only
received the list of names.
See Diaz Decl. § 9.
10, | Lt. Diaz was the First Ex. 17, Gillon Dep. | Undisputed for purposes

of this motion.

 

11.

 

 

At approximately 6:32:57
a.m., Lt. Diaz entered 2-
Charlie with a group of
officers and medical staff,
waiving a canister of OC
Spray in her hand.

 

Ex. F, [Video, View
C-1] at 6:32:57 a.m.;
Ex. 18, Jindi Dep.
63:18-64:5, 64:17-23,
65:5-9; Ex. 16, Lt.
Diaz Dep. 319:2-14.

 

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE
402, 403.

Mischaracterizes the
evidence. FRE 403. The
evidence cited by
Plaintiffs’ demonstrates
that from the time Lt. Diaz
entered the dorm (6:32:51
a.m.) to the time she
reached the tables where
Plaintiffs were sitting, she
raised her arm with the
canister three times. |

See Defs.’ Ex. F, [Video,
View C-1] at 6:32:57 a.m.

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

LA #4829-2817-4510 v1

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5

Oo Oo TD wn FP W YN

NO NO NH HN PB HN KL KN RH He Ree Re Re RP Ee S|
SI OD wn BP WO NYO KH DO DAN DA HBP WD YY YH &

28

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

(18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 8 of 73 Page ID #:4418

 

 

officers to keep their OC
canisters holstered unless a
situation has arisen that
requires its use.

319:15-22.

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
12. | GEO policy requires its Ex, 16, Lt. Diaz Dep. | trrelevant and immaterial

to Defendants’ Motion for
Summary Judgment,
because Diaz, who was not
designated as GEO’s

erson most

owledgeable of GEO’s

policies and procedures,

rovided her opinion as to

EO’s policy. FRE 402,
403. Improper opinion.
Lacks foundation. _.
Moreover, this “fact” is
not material for purposes
of this motion.

 

13,

 

 

No GEO Group policy
permits the use of O
spray in response to a
hunger strike.

 

Ex. 8, GEO Group
Hunger Strike
Response Plan (No.
15) at 2-3 (Sec. B);
Ex. H, GEO Group
Use of Force Policy
No. 10.2.15) at 9
Sec. II(G)).

 

Compound. |
Mischaracterizes the
evidence. FRE 403. |
Incomplete hypothetical.
Improper opinion and
conclusion by Plaintiffs’
counsel.

Plaintiffs ignore their
Exhibit 1, which are
GEO’s training materials
and state “Chemical agents
may be useful to control
the following situations: -
In self-defense or in
defense of other persons;
...- To quell a disturbance
that is likely to develop
into a serious disorder or
riot; ... - To compel an
inmate/detainee in a
contained area to comply
with direct orders....”

Additionally, GEO’s use
of force policy states that
the use of chemical agents
or non-lethal weapons,
may be authorized when
the situation is such that
the detainee:

Is armed and/or

 

 

LA #4829-2817-4510 v1

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5

So mA HN DH A BW YN

NO NO PO HP KN BP PRO RO Re Re RR Rey ee ee
SN HD OD BPW NY KF CO ODO Wn DB A HP WW NY YK CO

28

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page9of73 Page ID #:4419

 

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

barricaded; or

Cannot be approached
without danger to self or
others; and

It is determined that a
delay in bringing the
situation under control
would constitute a serious
hazard to the detainee or
others, or would result in a
major disturbance or
serious property damage.
See Doc. # 111-2 [Campos
and Diaz Appendix of
Exhibits], Ex. “H” [BEO's
Use of Force policy].

 

GEO policy categorizes

the deployment of

chemical agents (i.e., OC

spray) as a “Major Use of
orce.

Ex. H, GEO Group
Use of Force Policy
(No. 10.2.15) at 3.

Undisputed for purposes
of this motion.

 

 

 

Unless “immediate use” is
necessary, GEO policy
requires an officer to
obtain authorization from
the Facility Administrator
(or his designee) before
using OC spray in the
Facility.

 

Ex. H, GEO Group
Use of Force Polic
No. 10.2.15) at 3
Sec. II(G)); Ex. 1,
EO Group Use of
Force Trainin
Presentation, Slide

Irrelevant and immaterial
to Defendants’ Motion for

9)Summary Judgment as an

alleged policy violation is
not a per se violation of
the law; thus, this “fact” is
not material. FRE 402,
403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting
Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)).

Mischaracterizes the
evidence. FRE 403. |
Incomplete hypothetical.
Improper opinion and
conclusion by Plaintiffs’
counsel.

Per GEO policy, “[t]he
major use of force
[including the use of OC
spray] is specifically _
authorized when there is
imminent and immediate

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL
RESPONSES TO STATEMENT OF FACTS

LA #4829-2817-4510 v1 -9-

 

 
Case 5;

Oo moO HT DBO HP WW YN

bo bo bo bo i) bo No nN — — — — — — — pose — —
SI DBD NH FP WO NO KK OD OO Ww DB NA BW NYO KF OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 10 of 73 Page ID #:4420

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

danger of physical injury
to employees, detainees
and/or other persons,
to maintain or regain
control of a facility or in
the event of a rebellion,
riot or disturbance and
when all of the following
conditions exist:
* Minor use of force would
be insufficient to manage
the situation.
¢ All reasonable actions
have been taken to
stabilize the situation, and
to bring in additional staff
to help in responding to
the situation.” See Ex. “H”
[GEO’s Use of Force
olicy] at 3 of 17
femp asis added). In other
words, once authorized to
use OC spray, an
individual is — authorized
to use OC spray.

Moreover, the Facility
Administrator explained
staff that are trained with
OC spray are authorized
to use OC spray. See
Aguado Decl. [SO Reply,
Ex. “C” [Janecka Dep.] at
61:4-11. There are no

GEO policies that
thereafter require
additional authorization
from the Facilit
Administrator. See e.g.,
Doc. #111-2 [Campos and
Diaz Appendix of
Exhibits.] Ex “H” [GEO’s
Use of Force policy].

 

16.

A facility supervisor, or
‘Administrator of the
Day” is always available
on-call.

Ex. 16, Lt. Diaz Dep.
268:10-269:10; Ex.

11, Janecka Dep.
59:7-60:20.

Undisputed for purposes
of this motion.

 

17.

 

 

In addition, an
Administrative Duty

 

Ex. 11, Janecka
Dep.62:13-24.

Undisputed for purposes
of this motion.

 

 

 

LA #4829-2817-4510 v1

-10-

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
 

 

 

 

 

 

 

 

 

 

Case 5:.8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 11of73 Page ID #:4421
1
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
2 FACTS SUPPORT
3 Officer - an individual who
carried the administrative
4 duties through the
weekends and after hours -
5 was always stationed at the
Facility.
6 18. | Pursuant to GEO policy, |Ex.H,GEO Group _ |Irrelevant and immaterial
7 the Facility Administrator |Use of Force Policy | to Defendants’ Motion for
may authorize the use of tse: 10-2.15) at 9 Summary Judgment as an
8 OC spray only when the Sec. II(G)). alleged policy violation is
situation is such that the not a per se violation of _
9 detainee: (1) is armed the law; thus, this “fact” is
and/or barricaded, or (2) not material. FRE 402,
10 cannot be approached 403; Cousins v. Lockyer
without danger to self or 568 F.3d 1063, 1070 (9th
11 others; and (3) it is Cir. 2009) (quoting
determined that a delay in Gardner v. Howard, 109
12 bringing the situation F.3d 427, 430 (8th Cir.
under control would 1997)).
13 constitute a serious hazard
to the detainee or others, or
14 would result in a major Misstates/mischaracterizes
disturbance or serious the evidence. FRE 403.
15 property damage. Plaintiffs’ cited evidence
provides an incomplete
16 summation of GEO’s use
of force policy.
17
18 Plaintiffs ignore their
Exhibit 1, which are |
19 GEO’s training materials
and state “Chemical agents
20 may be useful to control
the following situations: -
2] In self-defense or in
defense of other persons;
02 ...- To quell a disturbance
that is likely to develop
23 into a serious disorder or
riot; ... - To compel an
24 inmate/detainee in a
contained area to comply
25 with direct orders...”
Additionally, per GEO
26 policy, [t]he major use of
07 orce [including the use of
OC spray| is specifically
8 authorized when there is
BURKE, WILLIAMS & 5:18-CV-01125-SP
SORENSEN, LLE LA #4829-2817-4510 v1 -ll- DIAZ AND CAMPOS’ ADDITIONAL

ATTORNEYS AT LAW

Los ANGELES RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Oo me ss DB nA BP WW PO

bo Pp bP PO PD PO HP HR RR om ee i
SID nm BP WH NY YK OD OO DBs Dn HRW YO K OC

28

L8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 12o0f73 Page ID #:4422

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

imminent and immediate
danger of physical injury
to employees, detainees
and/or other persons,

to maintain or regain
control of a facility or in
the event of a rebellion,
riot or disturbance and
when all of the following
conditions exist:

¢ Minor use of force would
be insufficient to manage
the situation.

All reasonable actions
have been taken to
stabilize the situation, and
to bring in additional staff
to help in responding to
the situation.” See Ex. “H”
[GEO’s Use of Force
policy] at 3 of 17.

 

19.

GEO policy specifically
sets forth that the use of
OC spray is “not to be
taken lightly” and that
each and every staff
member present must
ensure that all other stages
of the continuum-of-force
have been “fully
exhausted” before making
a decision to use the
chemical agent.

Ex. H, GEO Group
Use of Force Policy
No. 10.2.15) at 10
Sec. II(G)(3
emphasis in

original)).

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as an
alleged policy violation is
not a per se violation of |
the law; thus, this “fact” is
not material. FRE 402,
403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting
Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)).

Nevertheless, undisputed
for purposes of this
motion.

 

 

 

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

20. |GEO policy requires the |Ex.H,GEOGroup _ | Irrelevant and immaterial
staff member deploying Use of Force Policy | to Defendants’ Motion for
the OC spray to(1) No. 10-2.15) at 9 Summary Judgment as an
verbally warn the detainee | (Sec. I(G)). alleged policy violation is
that they will be spraying, not a per se violation of |
and (2) warn the detainee the law; thus, this “fact” is
about the effects of the not material. FRE 402,
chemical agent. 403; Cousins v. Lockyer

568 F.3d 1063, 1070 (9th
5:18-CV-01125-SP

LA #4829-2817-4510 v1 -12- DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo eI DO FP WO NY

NO NO BP KN KH PO LP HO RR Re RR eRe ee ee ee
SI DB A HB WO NYO YK COD BO WBna DW A HP WY NY KF OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 13 o0f 73 Page ID #:4423

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

Cir. 2009) (quoting
Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)).

Nevertheless, undisputed
for purposes of this
motion.

 

21.

Officers must stand at least
five feet away from the
target detainee(s) when
they are deploying OC

spray.

Ex. 1, GEO Group
Use of Force Training
Presentation, Slide

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as an
alleged policy violation is
not a per se violation of
the law; thus, this “fact” is
not material. FRE 402,
403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting
Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)).

Nevertheless, undisputed
for purposes of this
motion.

 

22.

Lt. Diaz and Sgt. Campos
both deployed OC spray in
the dayroom of 2-Charlie
on the morning of June 12,

Defendants’ Exhibit
“G” [Serious Incident
Report, notification
and emails to GEO
Corporate] at 7, 9.

Undisputed for purposes
of this motion.

 

23.

 

 

Lt. Diaz did not contact the
Facility Administrator (or
his designee) to receive
authorization before using
oe spray on June 12,

 

Ex. 16, Lt. Diaz Dep.
219:4-220:7.

 

Undisputed that Lt. Diaz
did not contact the Facility
Administrator prior to her
deployment of OC spray.

Mischaracterizes the
evidence and lacks
foundation that Lt. Diaz
was required to contact the
Facility Administrator for
additional authorization
once she received training
on and authorization to use
OC spray. FRE 403.
Improper opinion and
conclusion by Plaintiffs’

 

 

 

LA #4829-2817-4510 v1

-13-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo wWa ND UN FP WW PO —

—
©

{1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 14 of 73 Page ID #:4424

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

 

 

 

counsel.

Per GEO policy, “[t]he
major use of force
[including the use of OC
spray] is specifically
authorized when there is
imminent and immediate
danger of physical injury
to employees, detainees
and/or other persons,
to maintain or regain
control of a facility or in
the event of a rebellion,
riot or disturbance and
when all of the following
conditions exist:
¢ Minor use of force would
be insufficient to manage
the situation.
¢ All reasonable actions
have been taken to
stabilize the situation, and
to bring in additional staff
to help in responding to
the situation.” See Ex. “H”
[GEO’s Use of Force
olicy] at 3 of 17
femp asis added). In other
words, once authorized to
use OC spray, an
individual is — authorized
to use OC spray.

Moreover, the Facility
Administrator explained
staff that are trained with
OC spray are authorized
to use OC spray. See
Aguado Decl. [SO Reply,
Ex. “C” [Janecka Dep.] at
61:4-11. There are no

GEO policies that
thereafter require
additional authorization
from the Facilit
Administrator. See e.g.,
Doc, #111-2 [Campos and
Diaz Appendix of
Exhibits.] Ex “H” [GEO’s

 

 

 

 

LA #4829-2817-4510 vi

-14-

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:

Oo wea I DB Wn” FP W NYO

DO pO KN PO PO PO KROQ DRO RO Re ee ee SS Se
SI HD OW BP WD NY KH CO OO DA NAY DWBA HBP WY NH KK CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 15o0f73 Page ID #:4425

 

 

 

 

 

contact the Facility
Administrator (or his
designee) to receive
authorization before using
OC spray on June 12,
2017. He deployed the
spray within a minute of
entering the room.

 

Dep. 51:18-20, 51:25-
52:3.

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
Use of Force policy].
24. | Sgt. Campos did not Ex. 14, Sgt. Campos__| Undisputed that Sgt.

Campos did not contact
the Facility Administrator
prior to his deployment of

C spray. Undisputed that
Sgt. Campos deployed OC
spray within a minute of
entering the dorm and
witnessing a major
disturbance.

Mischaracterizes the
evidence and lacks
foundation that Sgt.
Campos was required to
contact the Facility
Administrator for
additional authorization
once he received training
on and authorization to use
OC spray. FRE 403.
Improper opinion and
conclusion by Plaintiffs’
counsel.

Per GEO policy, “[t]he
major use of force
[including the use of OC
spray] is specifically
authorized when there is
imminent and immediate
danger of physical injury
to employees, detainees
and/or other persons,

to maintain or regain |
control of a facility or in
the event of a rebellion,
riot or disturbance and
when all of the following
conditions exist:

* Minor use of force would
be insufficient to manage
the situation.

¢ All reasonable actions
have been taken to
stabilize the situation, and
to bring in additional staff
to help in responding to

 

 

 

LA #4829-2817-4510 vl

-~15-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;

Co Oo ss DB OF BP WD YN

NO po DP HN HN NY HYD KN HR HR He He Fe Fe Ree eS
SI HR HO FP WO PO KK COD CO DBD AI HDB A HBP WW NY | OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

L8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 16 of 73 Page ID #:4426

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

the situation.” See Ex. “H”
[GEO’s Use of Force
olicy] at 3 of 17
(emp asis added). In other
words, once authorized to
use OC spray, an
individual is — authorized
to use OC spray.

Moreover, the Facility
Administrator explained
staff that are trained with
OC spray are authorized
to use OC spray. See
Aguado Decl. [ISO Reply,
Ex. “C” [Janecka Dep.] at
61:4-11. There are no

GEO policies that
thereafter require
additional authorization
from the Facilit
Administrator. See e.g.,
Doc. #111-2 [Campos and
Diaz Appendix of
Exhibits.] Ex “H” [GEQ’s
Use of Force policy].

 

25.

 

 

No GEO staff member
present on June 12, 2017
ever warned Plaintiffs
about the effects of the
chemical agent prior to Lt.
Diaz’s deployment of the
OC spray.

 

Ex. 20, GEO
Martinez Dep. 90:5-
25, 96:7-21; Ex. 28,
Mejia Dep.72:14-23;
Ex. 25, Cornejo Dep.
47:1848:11; Ex. 23,
Castillo Dep. 82:17-
83:5, 84:4-6, 84:18-
85:15, 142:24-143:7,
142:24-143:7; Ex. 27,
yy oytinez Dep. 90:24-

 

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE
402, 403.

Lacks foundation that a
warning of the effects was
required.

Misstates/mischaracterizes
the cited evidence. FRE |
403. Plaintiffs placed their
heads down on the table
immediately before Lt.
Diaz sprayed OC spray
down the middle of the
table that they were seated
out; thus indicating they
were well aware of the
effects. See Diaz Decl. §
25; Doc. # 111-2 [Campos
and Diaz Appendix of
Exhibits], Ex. “F” [Video
recording], 6:42:21.

 

 

LA #4829-2817-4510 vl

-16-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:

Oo Oo IT DB WA FP WY NO

N NO PD PD HV KH KP KR He RR RR Be Re Re eR
I DN DH BP WO NPN KF COD OO Wn DB nA BW NY YK OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

L8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 17of73 Page ID #:4427

 

 

 

Plaintiffs had ever seen
OC spray deployed at the
Facility before June 12,
2017.

Martinez Dep. 96:7-

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
26. | There is no evidence that | Ex. 20, GEO Undisputed for purposes

of this motion.

 

27.

Before June 12, 2017,
none of the Plaintiffs had
ever been sprayed with OC
spray at the Facility.

Ex. 28, Mejia Dep
74:5-8.

Undisputed for purposes
of this motion.

 

28.

 

 

Lt. Diaz deployed her OC
spray at Plaintiffs from a

istance of approximately
one foot.

 

Ex. 27, Martinez Dep.
93:10-20; Ex. F,

[ Video, Views C-3
and C-1] at 06:37:24
a.m. to 6:38:15 a.m.

 

To the extent that
Plaintiffs are attempting to
demonstrate Lt. Diaz was
in violation of a policy,
this “fact” is irrelevant and
immaterial to Defendants’
Motion for Summary
Judgment as an alleged
policy violation is not a

er se violation of the law.

RE 402, 403; Cousins v.
Lockyer, 568 F.3d 1063,
1070 (9th Cir. 2009)
(quotin Gardner v.

oward, 109 F.3d 427,
430 (8th Cir. 1997)).

Misstates/mischaracterizes
the cited evidence. FRE

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F”, which demonstrates
(1) Diaz did nt at ead (2)
Spray any plaintiit an

the distance that Diaz
stood away from the
plaintiffs when she
deployed the spray. See
Scott v. Harris, 550 U.S.
372, 378-80 (2007) |
(“Respondent’s version of
events is so utterly
discredited by the record
that no reasonable jury

 

 

LA #4829-2817-4510 v1

-17-

3:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:]

Oo Oo TD WH FBP WY WN

DN bp NH HN PO PO PR RO Re Rm mm et
SI DN OF FBP WO NY KH CO OO Dna Dn BW YNPYO K- CO

28

|8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 18 of 73 Page ID #:4428

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

could have believed him.
The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

29,

Sgt. Campos deployed his
OC spray at Plaintiffs from
very close range, less than
five feet away.

Ex. F, [Video, View
C-3] at 06:46:45 a.m.
to 6:47:23 a.m.

To the extent that
Plaintiffs are attempting to
demonstrate Sgt. Campos
was in violation of a
policy, this “fact” is
irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as an
alleged policy violation is
not a per se violation of
the law. FRE 402, 403;
Cousins v. Lockyer, 568
F.3d 1063, 1070 (9th Cir.
2009) (quotin Gardner v.
Howard, 109 F.3d 427,
430 (8th Cir. 1997)).

Misstates/mischaracterizes
the cited evidence. FRE

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

30.

 

 

Sgt. Campos was not
aware that spraying at

 

Ex. 14, Set. Campos
Dep. 16:10-12; 20-22.

 

Irrelevant and immaterial
to Defendants’ Motion for

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

LA #4829-2817-4510 v1

- 18 -

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:4

Oo Oo IHD OO BP WW NHN

NO dO BD KN BP BD DDR ee ee ee
SI HD OW BP WD NO KH CO CO Wn DB Nn BW PO KF CO

28

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS At Law

Los ANGELES

8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 19 of 73 Page ID #:4429

 

No.

PLAINTIFEF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

three feet was out of policy

and was trained that he

could spray at three to five
eet.

Summary Judgment as an
alleged policy violation is
not a per se violation of
the law; thus, this “fact” is
not material. FRE 402,
403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting
Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)).

Misstates/mischaracterizes
the cited evidence. FRE

Plaintiffs’ cited evidence
demonstrates that Campos
stated that during his time
in the military, it was
acceptable to deploy OC
spray when he was 3-5

eet away. However, he
could not recall the
distance that he was
trained by GEO. See Pls.
Ex. 14 [Sgt. Campos Dep.]
16:4-15. Additionally
Plaintiffs ignore that S gt.
Campos has not worked
with GEO since 2017. See
Campos Decl. 2.

 

31.

In fact, Sgt. Campos
moved around the table to
get closer to the detainees
and deploy spray against
the detainees.

Ex. 14, Sgt. Campos
Dep. 115:15-24.

Misstates/mischaracterizes
the cited evidence. FRE
403. The cited evidence
does not support this
“fact.” Set. Campos stated,
“... And I went around so
I can control this side also,
and I deployed OC spray
there.” See Pis. Ex. 14

ie gaps

 

32.

 

 

Medical staff arrived at the
same time as Lt. Diaz in
case the situation escalated
and there was a need for a
medical evaluation.

 

Ex. 18, Jindi Dep.
65:10-23; Ex. 21,
Jones Dep. 85:2-22,
87:6-11; Ex. F,
[Video, View C-4] at

Undisputed for purposes
of this motion.

 

 

LA #4829-2817-4510 vl

-19-

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5;18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 20 of 73 Page ID #:4430

Oo CO SI DB WA BP WD NO

DO NO PD KH HN LTO KH NO KR Ke KH HH KF Se Re eS
SID NH BH WO NO KF DTD OO Wn DTH FBP WW NH KK CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
06:32:52 a.m. to
6:33:07 a.m.
33. | Officer Jindi announced | Ex. 5, Logbook at 3. | Undisputed for purposes

that it was time to prepare
for count at 6:30 a.m.

Ex. 18, Jindi Dep.
40:6-16.

of this motion.

 

34,

From the time Officer
Jindi announced prep for
count, Plaintiffs had a 10-
minute grace period to
return to their bunks before
count might begin. During
that time, as seen in the
video, other detainees were
still wandering around the
dorm and at least one
detainee was in the
showers.

Ex. 18, Jindi Dep.

40:17-20; Ex. F,
Video, View C-3] at
6:32:58.

Undisputed for purposes
of this motion.

Nevertheless,
mischaracterizes the
evidence as Plaintiffs
made clear that they had
no intent to return to their
bunks on the date of the
incident. FRE 403; see See
Doc. # 111-1 [Diaz and
Campos Separate
Statement], Nos. 18-19
(Ex. “N” [Cornejo Depo. ]
at 73:13-16; Ex. “O”
Sam os Depo.] at 97:5-
2, 103:11-104:6; Ex. “P”
Castillo Depo.] at 78:7-
9:4, 80:1-81:3, 82:17-
BeOS Metis BH. 18-25;
x. “Q” [Mejia Depo.] at
AOS, 48 eee et
“R” [Rodriguez Depo.] at
97:2-16; Ex. “T” | 1az
Depo] at 83:2-3 (“Because
we were already there. We
needed to fight for it, to
strugels, to be heard.”);
x. “U” [Martinez Depo. |
at 87:1-89:3).

 

 

35.

 

Per GEO policy, the dorm
officer cannot begin count
until the utility officer is
present in the dorm.

 

Ex.18, Jindi Dep.
21:3-21; Ex. 16, Lt.
Diaz Dep. 302:24-
303:12.

 

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as an
alleged policy violation is
not a per se violation of
the law; thus, this “fact” is
not material. FRE 402,
403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting
Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)). Moreover, this

 

 

 

LA #4829-2817-4510 v1

-20-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Co Oe HIT DB Nn FP WW NYO

NO NO HN HP HN HN HD HN Re Re Re Re He Fe Re ee eS
SD OA FBP WD NYO YK DW OO WDWDns DB A BP WW NYO YK OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 210f 73 Page ID #:4431

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

“fact” is irrelevant and
immaterial as Jindi, who
was not designated as
GEO’s person most
knowledgeable, provided
her opinion on the policy.

Nevertheless,
mischaracterizes the
evidence as Plaintiffs
made clear that they had
no intent to return to their
bunks in compliance on
the count procedures on
the date of the incident.
FRE 403; see See Doc. #
111-1[Diaz and Campos
Separate Statement ;
Nos. 18-19 (Ex. “
[eomele Depo.] at 73:13-
6; Ex. “O” [Campos
Depo.] at 97:5-12, 103:11-
104:6; Ex. “P” [Castillo
De °4 at 78:7-79:4, 80:1-
81:3, 82:17-83:20, 84:7-
14, 84:18-25; Ex. “Q”
[Mejia Depo.] at 70:1-
1:25, 73:16-18; Ex. “R”
[Rodrigues Depo. | at 97:2-
6; Ex. “T” [Diaz Depo] at
83:2-3 (“Because we were
already there. We needed
to fight for it, to struggle,
to be heard.”); Ex. “
[lartinez Depo.] at 87:1-

 

36.

 

 

Although Lt. Diaz was told
multiple times that
Plaintiffs announced they
were going on a hunger
strike, she never
considered calling medical
staff.

 

Ex. 16, Lt. Diaz Dep.
201:24-202:16.

 

Incomplete and
mischaracterizes the
evidence. FRE 403. Lacks
foundation that Lt. Diaz
was required to contact
medical staff when she
was aware that medical
staff was already present
at the incident — which
Plaintiffs admit. See Doc.
# 123 [Pls. Separate
Statement] at 121, No. 11
(“...Lt. Diaz entered 2-

 

 

 

LA #4829-2817-4510 v1

-21-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo eH NT HD On FH WW PO

DO pO WN HN HP PH KH KO ee Be RR ee ee ee
SD OA BP WwW HNO KF DTD OO Wma DBD A HBP WW YPO | CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 22 of 73 Page ID #:4432

 

No.

PLAINTIFEF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

Charlie with a group of
officers and Medical
staff. ..”’)

To the extent that
Plaintiffs are attempting to
use this “fact” to
demonstrate a violation of
policy, this “fact” is
irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as an
alleged policy violation is
not a per se violation of
the law. FRE 402, 403;
Cousins v. Lockyer, 568
F.3d 1063, 1070 (9th Cir.
2009) (quotin Gardner v.
Howard, 109 F.3d 427,
430 (8th Cir. 1997)).

 

37.

When Lt. Diaz entered the
dorm, she was carrying a
copy of Plaintiffs’ letter. In
addition, Plaintiffs had
copies of their written
demands on the table in
front of them.

Ex. 16, Lt. Diaz Dep.

321:17-19 Ex. F,
[Video, Views C-2
and C-3] at 06:33:22
a.m. to 6:33:29 a.m.

Misstates and
mischaracterizes the
evidence. FRE 403.
Plaintiffs’ cited evidence
demonstrates Lt. Diaz
stated she had “[t]he list of
names....” See Pls. Ex. 15
[Lt. Diaz Dep.] 321:17-19.

 

38.

Lt. Diaz entered the dorm
with her OC spray canister
in her right hand.

Ex. 16, Lt. Diaz Dep.

319:2-24.

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE
402, 403. Nevertheless,
undisputed for purposes of
this motion.

 

39.

 

 

Lt. Diaz immediately
began yelling at the
detainees in English.

 

Ex. 21, Jones Dep.
98:6-99:6; Ex. 16,
Reyes Dep. 80:7-11;
Ex. 28, Mejia Dep.
71:5-15.

 

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE
402, 403.

Misstates and
mischaracterizes the
evidence. FRE 403.
Plaintiffs’ cited evidence
demonstrates that neither
Jones nor Reyes stated
“Diaz immediately began
elling....” See Pls. Ex. 21
Hones Dep.] 98:6-99:6;

 

 

 

LA #4829-2817-4510 v1

-~-22-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:4

Oo OA I DB A HP WW NY

NO po PDO HW HN NH HK NO RR Re Re Re Rr Re Re eR
SID OT FP WO HPO YK CO OO WDnAIN DB A HR WO NYO —K OC

28

BURKE, WILLIAMS &
SORENSEN, LLP

ATTORN

Los ANGELES

EYS ATLAW

 

 

8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 23 of 73 Page ID #:4433

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

Ex. 16 [Reyes Dep.] 80:7-

Moreover, whether Diaz
was speaking English is
immaterial because
Plaintiffs nevertheless
admitted that they knew
Lt. Diaz and the
responding GEO officers
ordered them to return to
their bunks and/or leave
the tables. See Doc. # 111-
1 [Diaz and Campos
Separate Statement], No.
is (Ex. “N” [Cornejo
perc at 73:13-16; Ex.
“Pp” [Castillo Depo at
78: 1 79:4, 80:1-81:
82:17-83: 20, 84:7- 14,
84:18-25; Ex. eh [Mejia
Depo.|] Jat 70:1-7
73: U6: 18; Ex. “R”
(Rodriguez, De Depo. | at 97:2-
6; Ex. “U” [Martinez
Depo. ] at 87:1-89:3).

 

40.

 

 

Lt. Diaz does not speak
any Spanish.

 

Ex. 16, Lt. Diaz Dep.

39:12-13; Ex. 20,
GEO Martinez Dep.
71:6-9.

Undisputed for purposes
of this motion.

Mischaracterizes the
evidence. FRE 403.
Whether Diaz was
speaking English is
immaterial because
Plaintiffs admitted that
they knew Lt. Diaz and the
responding GEO officers
ordered them to return to
their bunks and/or leave
the tables. See Doc. # 111-
1 [Diaz and Campos
Separate Statement], No.
18 (Ex. “N” [Cornejo

De 0 at 73:13-16; Ex.
“Pp” (Castillo Depo at
78: t 79:4, 80:1-81:
82:17-83: 20, 84:7- 14,
84:18-25; Ex. “ {Mei ja
Depo. | Jat 70:1-7

73: NG: 18; Ex. “R”

 

 

LA #4829-2817-4510 v1

-23-

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:4

Oo Oo ID nn FP WW YP

DO NO PO HN HN PO KN KROQ Re Re Re Re ea eae Re ee ee
SID A BP W NYO KH DO Wn DA BP WH YP | O&O

28

[8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 24 of 73 Page ID #:4434

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

[Rodriguez Depo.| at 97:2-
6; Ex. “U” [Martinez
Depo.] at 87:1-89:3).

 

4].

Only one officer was
present who spoke any
panish to the detainees
the morning of June 12,
2017, Officer Martinez.

Ex. 20, GEO
Martinez Dep. 13:10-
12, 46:18-47:7; Ex.
16, Reyes Dep. 43:7-
14, 181:23-182:6,
183:25184:6.

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE
402, 403.

Mischaracterizes the
evidence. FRE 403.
Plaintiffs admitted that
they knew Lt. Diaz and the
responding GEO officers
ordered them to return to
their bunks and/or leave
the tables. See Doc. # 111-
1 [Diaz and Campos
Separate Statement], No.
| 18 (Ex. “N” [Cornejo
De or at 73:13-16; Ex.
“P” [Castillo Depo. at
78:7-79:4, 80:1-81:3,
82:17-83:20, 84:7-14,
84:18-25; Ex. “Gg {Melia
Depo. |] at 70:1-71:25
73:16-18; Ex. “R”
[Rodriguez Depo.] at 97:2-
6; Ex. “U” [Martinez
Depo.| at 87:1-89:3).

Additionally, Sat. Campos
spoke in S anish to
aintiffs. See Aguado
Reel. ISO Repl ek “A”
t. Campos Dep.| at
Ser eee eR.
111:18-24.

 

42.

 

 

Officer Martinez did not

translate for Lt. Diaz, but
simply told the detainees
to go back to their bunks.

 

Ex. 20, GEO
Martinez Dep. 61:1-
63:19; Ex. 16, Reyes
Dep., 80:7-81:8; Ex.
23, Castillo Dep.
82:17-83:5; 84:4-6,
84:18-85:15, 142:24-
143:7, 143:20144:2;
Ex. 14, Sgt. Campos
Dep. 91:25-92:5,
94:1-3; Ex. 30,
Rodriguez Dep.

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE
402, 403.

Mischaracterizes the
evidence. FRE 403.
Plaintiffs admitted that
they knew Lt. Diaz and the
responding GEO officers
ordered them to return to
their bunks and/or leave

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Las ANGELES

LA #4829-2817-4510 v1

- 24 -

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo Oo ITD Oo BW NHN

NO po bd NO KH HP HR DR Rm eee ee
SY DN OA BP WO YO KH DOD OO Wms HD A BP W PO YK CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTOR NEYS ATLAW

Los ANGELES

 

 

8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 25 of 73 Page ID #:4435

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

142:7-8, 144:14-18.

the tables. See Doc. # 111-
1 [Diaz and Campos
Separate Statement], No.
is (Ex. “N” [Cornejo
mpd at 73:13-16; Ex.
“P” [Castillo Depo Jat
78: t 79:4, 80:1-81:
82:17-83:20, 84:7-14,
84:18-25; Ex. “ "Mei 1a
Depo. ] Jat 70:1-7
73: M6: 18; Ex. “R”
(Rodriguez Depo.| at 97:2-
6; Ex. “U” [Martinez
Depo. ] at 87:1-89:3).
Moreover, Reyes stated he
translated for Diaz. See
Doc. # 111-1[Diaz and
Campos Separate
Statement], No. 16 (Ex.
“Y” [GE "Martinez
Depo.] at 54:10-17).

Additionally, Plaintiffs
state that no one other than
Martinez spoke Spanish;
thus, Castillo and
Rodriguez would be
speculating as to what
Martinez said in Spanish.

 

43,

 

 

Due to the hostility of the
situation, Plaintiffs were
afraid to ‘get up from the
tables where they were
seated.

 

Ex. 30, Rodriguez
Dep. 141:21-142:5,
142:13-21, 143:4-7:
Ex. 23, Castillo Dep.
144:3-18: Ex. 25,
Cornejo Dep. 63 :24-
65:2.

Vagu e and ambiguous as
ostilit of the
situation. acks
foundation that the
situation was “hostile.”
Mischaracterizes the
evidence. FRE 403.

Plaintiffs admitted they
had no intention of
complying with the
commands to get up from
the table unless force was
used as this would help
them garner more attention
for their strike. See Doc. #
111-2 [Campos and Diaz
OP iCan ot Exhibits], E
Campos pe o.| at
97:5- WS 103:11-104:6;
Ex. “T” ‘TDiaz Depol at

 

 

LA #4829-2817-4510 vi

-25-

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:

Oo Oo ITO WN HB WO NO

pee
So

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

L8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 26 of 73 Page ID #:4436

 

No.

PLAINTIFE’S STATED |
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

 

 

 

83:2-3 (“Because we were
already there. We needed
to fight for it, to struggle,
to be heard.”).

Additionally, GEO
Officers Martinez, who
speaks Spanish fluently,
and Reyes unsuccessfully
tried to negotiate and
reason with Plaintiffs.
They explained that ICE
was not present at the
Facility; thus, Plaintiffs
should return to their
bunks for count and revisit
their strike/protest after
count, when ICE was
present. But, Plaintiffs
refused and repeated they
wanted to see ICE. See
Doc. # 111-1 [Diaz and
Campos Separate
Statement], No. 17 (Ex.
“V” [Gillon Depo] at
163:21-25, 164:1-4; Ex.
“Y” [GEO Martinez.
Depo.] at 13:6-12, 45:12-
25, 46:21-47:4, 47:5-9
60:7-61:13, 61:21-63:19,
65:4-18, 72:6-73:8, 94:23-
95:8, 99:17-100:18; Ex.
“Z” [Reyes Depo. | at
92:10-24, 147:13-18;
149:2-150:25, 164:7-25;
183:19-24).

Plaintiffs admitted they
had no intention of
complying with the
commands not because of
the alleged “hostile
situation” but because they
wanted attention. See Doc.
# 111-1 [Diaz and Campos
Separate Statement], No.
19 (Ex. “O” [Campos
Depo.] at 97:5-12, 103:11-
104:6; Ex. “T” [Diaz
Depo| at 83:2-3 (“Because

 

 

 

 

LA #4829-2817-4510 v1

~ 26 -

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 27 of 73 Page ID #:4437

Oo ea nN DD WA FP W NYO =

NO vO KR KN BD KD HD Dow ea ee ee ee
SI HD OA BP WO NO KH OD Oo Wana DB A BP WW PO KY CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT Law

Los ANGELES

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

we were already there. We
needed to fight for it, to
struggle, to be heard.”).

 

44.

Pursuant to GEO policy
and practice, no GEO
officer would have laid
hands on Plaintiffs on June
12, 2017, without Lt.
Diaz’s specific directive.

Ex. 16, Lt. Diaz Dep.
336:8-13; Ex. 20,
GEO Martinez Dep.
76:20-23, 78:13-15,
90:16-22.

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as an
alleged policy violation is
not a per se violation of
the law; thus, this “fact” is
not material. FRE 402,
403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting
Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)).

Moreover, Plaintiffs’ cited

evidence is further

irrelevant and immaterial

because Diaz and Martinez
rovided their opinions on
EO policy.

Vague and ambiguous as
to time and scope.

 

 

45.

 

When Lt. Diaz ordered
Officer Martinez to use
force against Plaintiffs on
June 12, 2017, he was
surprised and had not
expected the command.

 

Ex. 20, GEO
Martinez Dep. 90:5-

Mischaracterizes the
evidence. FRE 403.
Argumentative. Irrelevant
and immaterial to
Defendants’ Motion for
Summary Judgment as
Officer Martinez’s
emotions are not a
material issue. FRE 402,
403. Improper legal
conclusion that “force”
was used.

Plaintiffs cited evidence
does not state that _
Martinez was “surprised”
by the directive to
“remove” the plaintiffs.
See Pls. Ex. 20 [GEO
Martinez Dep.] 90:5-25.

Plaintiffs’ assertion
contradicts the video

 

 

 

 

LA #4829-2817-4510 v1

-27-

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:4

So wa I Dn BP WD NY

NO wp wp KH PO PR LP RO RRR Re Re Re Re Rm
SD OA BP WO NYO YK CT OBO Wns WBN BP W NYO | O&O

28

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 28 of 73 Page ID #:4438

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

recording of the incident
that is attached as Exhibit
“F” which demonstrates
the only persons that used
“force” were Campos and
Diaz. See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

46.

When Lt. Diaz ordered the
GEO officers to use force
on Plaintiffs, Plaintiffs
posed no threat to
themselves or others.

Decl. of Schwartz 4
6, 7 (incorporating
Expert Report).

Vague and ambiguous as
to time. Improper legal
argument and conclusion.
Argumentative. Lacks
foundation. Speculation.

The declaration of
Schwartz and his report
are improper expert
opinion based on
speculation and lack of

oundation. Lack of
foundation/speculation.
Fed. R. Evid. 602.
Unreliable expert opinion.
Fed. R. Evid. 702. See
Daubert v. Merrell Dow.
Pharms., Inc. 43 F.3d
1311, 1315, 1321 n. 17
(9th Cir. 1995).

cc

 

47.

 

 

When Lt. Diaz ordered the
GEO officers to use force
on Plaintiffs, there was no
major or serious |
disturbance within 2-

Charlie.

 

Decl. of Schwartz 1
6, 7 (incorporating

Expert Report); Ex.
10, McCusker Dep.
gee a9, 46:17-

Vague and ambiguous as
to time. Improper legal
argument and conclusion.
Argumentative. Lacks
foundation. Speculation.

The declaration of
Schwartz and his report
are improper expert

 

 

LA #4829-2817-4510 v1

- 28 -

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:4

Oo Oa HN DB On FP WW YP

DO NO NH WH HP PR BR RO Rm mr mR mw Re ee
SI DN DvD BP WwW NYO KH COD CO WNIT D OH HP WW YP KF O&O

28

[8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 29 of 73 Page ID #:4439

 

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

 

 

 

opinion based on
speculation and lack of
oundation. Lack of
foundation/speculation.
Fed. R. Evid. 602.
Unreliable expert opinion.
Fed. R. Evid. 702. See
Daubert v. Merrell Dow
Pharms., Inc. 43 F.3d
1311, 1315, 1321 n.17
(9th Cir. 1995).

Incomplete and
misstates/mischaracterizes
the evidence. FRE 403.
Misleading. Plaintiffs’
cited evidence refers to
McCusker describing
which box to check on an
incident report when
categorizing the report.

See Pls. Ex. al cCusker
Dep.] 44-46 (“The.
incident in its totality can
be just ause-of-force |
incident, such as this, with
the detainees being pepper
sprayed. If the term
isturbance was going to
be used, it very likely
would be coined asa |
disturbance by the Facility
Administrator before it
was reported as a facility
disturbance.”).

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F”, which demonstrates
Plaintiffs did cause a
major disturbance. See
Scott v. Harris, 550 U.S.
372, 378-80 (2007) |
(“Respondent’s version of
events is so utterly
discredited by the record
that no reasonable jury

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

LA #4829-2817-4510 v1

-29 -

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:

Oo me TD A FSP WD YP

DMO NO NO PO BP KH DRO RO eR mow RE Re Re Se el
SID i ROWDY NOH COO oC TO eS DNC SUL ONO Cl

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 30 of 73 Page ID #:4440

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

could have believed him.
The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

Plaintiff Rodriguez
acknowledged other
detainees in dorm were.
yelling — which is a major
disturbance. See Doc.
111-1[Diaz and Campos
Separate Statement], No.
42 (Diaz Decl. 127:
Campos Decl. f.4-5; Ex.
“R” JRodt uez epo.| at
100:22-24 [acknowledged
other detainees in dorm
were yelling]; Ex. “W”
Jones Depo, at 103:20-

04:10; Ex. “X” [Jindi
Depo.]| at 46:8-47:2; Ex.
“Y”° [GEO Martinez
Depo.] at 131:24-132:12,
133:1-18).

 

48.

 

 

When Lt. Diaz deployed
OC spray at Plaintiffs,
Plaintiffs posed no threat
to themselves or others.

 

Decl. of

SchwartzT16, 7

(incorporating Expert
eport).

 

Vague and ambiguous as
to time. Improper legal
argument and conclusion.
Argumentative. Lacks
foundation. Speculation.

The declaration of
Schwartz and his report
are improper expert
opinion based on
speculation and lack of
oundation. Lack of
foundation/speculation.
Fed. R. Evid. 602.
Unreliable expert opinion.
Fed. R. Evid. 702. See
Daubert v. Merrell Dow
Pharms., Inc. 43 F.3d
1311, 1315, 1321 n. 17
(9th Cir. 1995).

Plaintiffs’ assertion

 

 

 

LA #4829-2817-4510 v1

-30-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:]

Oo won DD OH HP WO YP

NO NO HNO NHN KP HK KL NYO YR Re Re Re Re Re RE
I Do i BOUWDONKN Os Sl ll ODO ll LTA I TD Oe Oa LDS

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELE: Ss

 

[8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 31 o0f 73 Page ID #:4441

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

contradicts the video
recording of the incident
that is attached as Exhibit
“F” which demonstrates
the only persons that used
“force” were Campos and
Diaz. See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

49,

 

 

When Lt. Diaz first
deployed OC spray at
Plaintiffs, there was no
major or serious

disturbance within 2-
Charlie.

 

Decl. of Schwartz {[f
6, 7 (incorporating
Expert Report); Ex.
10, McCusker Dep.
{ee 44l9, 46:17-

 

Improper legal argument
and conclusion.
Argumentative. Lacks
foundation. Speculation.
Incomplete and
misstates/mischaracterizes
the evidence. FRE 403.
Misleading.

The declaration of
Schwartz and his report
are improper expert
opinion based on
speculation and lack of

oundation. Lack of
foundation/speculation.
Fed. R. Evid. 602. |
Unreliable expert opinion.
Fed. R. Evid. 702. See
Daubert v. Merrell Dow
Pharms., Inc. 43 F.3d
1311, 1315, 1321 n. 17
(9th Cir. 1995).

The admissible evidence
demonstrates that
Plaintiffs were causing not
only a major disturbance
in their dorm but |
throughout the entire
Facility. See e.g., Doc. #

 

 

LA #4829-2817-4510 v1

-31-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:

Oo co ~~ DB Wn Bp WH NO

DO NO PN KH HP PR KR ROR me mm eRe Re eo
SID WN BP WO NO KF CO OO WD nH DN HP WW NY KF OS

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 32 of 73 Page ID #:4442

 

No.

PLAINTIFEF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

111-1 [Diaz and Campos
Separate Statement],
Nos. 6-7, 21-33 (citing, in

art, Diaz Dec]. 1 27:

ampos Decl. {{{.4-5; Ex.
“R” [Rod uez epo.| at
100:22-24 [acknowledged
other detainees in dorm
were yelling]; Ex. “W”
Jones Depo, at 103:20-
04:10; Ex. “X” [Jindi
Depo.] at 46:8-47:2; Ex.
“Y” [GEO Martinez
Depo.] at 131:24-132:12,
133:1-18.)

 

50.

 

 

There was no justification
under GEO policy, the
PNBS, or generally
accepted correctional
ractices for Lt. Diaz or
gt. Campos to deploy OC
spray at Plaintiffs.

 

Decl. of Schwartz vii
6, 7 (incorporating
Expert Report).

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as an
alleged policy violation is
not a per se violation of
the law; thus, this “fact” is
not material. FRE 402,
403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting
Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)).

Improper legal argument
and conclusion.
Argumentative. Lacks
foundation. Speculation.

The declaration of
Schwartz and his report
are improper expert
opinion based on
speculation and lack of

oundation. Lack of
foundation/speculation.
Fed. R. Evid. 602.
Unreliable expert opinion.
Fed. R. Evid. 702. See
Daubert v. Merrell Dow
Pharms., Inc. 43 F.3d
1311, 1315, 1321 n. 17
(9th Cir. 1995).

 

Misstates/mischaracterizes

 

 

 

LA #4829-2817-4510 vl

-32-

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:

Oo ea N HD On FP WW NH

No po BR BH BD DD DR a
I iD i BROW NO S| OOO OC ASTD OC RO NDS Ll Cl

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 33 0f 73 Page ID #:4443

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

the evidence. FRE 403.
Misleading.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

S51.

Officer Reyes testified that
he and his partner were
able to get detainees away
from the table using
pressure points and by
pulling them.

esl
>
a

3 eves Dep.
9

68:21-

penned

2

oo

ON ON

Kon
Jus

.
.
.
.

Undisputed for purposes
of this motion.

 

52.

 

 

The uncontroverted video
evidence shows that
Plaintiffs only began to
link arms once force was
used on them by the GEO
officers.

 

Ex. F, [Video, Views
C-1 and C-3] at
06:37:55 a.m. to 6:3
8:13 a.m.

 

Undisputed that Plaintiffs
linked arms in a form of
active resistance.

Vague and ambiguous as
to time.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F”, which demonstrates
the only persons that used
“force” were Campos and
Diaz. See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed
im. The Court of Appeals

 

 

 

LA #4829-2817-4510 v1

- 33.-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:]

0 mn DBD AH BP W NY

DO wo PO PO HN BP HN HR mm mR me eet
SID OW BP WY NO KF CO CO Wns DB A HP WW NYO | O&O

28

[8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 34 o0f 73 Page ID #:4444

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

53.

Plaintiffs were shocked by
the GEO officers’ reaction
and scared that if they got
up the other Plaintiffs
would be more drastically
punished.

Ex. 24, Campos Dep.
92:3-93:3, 94:6-7,
96:6-17, 97:8-12,
103:11-20, 105:1-7.

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as
Plaintiffs opinions are not
material issues. FRE 402,

Misstates/mischaracterizes
the evidence. FRE 403.
Misleading. Incomplete.

Plaintiffs admitted they
had no intention of
complying with the
commands to get up from
the table unless force was
used as this would help |
them garner more attention
for their strike. See Doc. #
111-2 [Campos and Diaz
Appendix of Exhibits],
Ex. “O” [Campos Depo
at 97:5-12, 103:11-104:6;
Ex. “T” [Diaz Depo] at
83:2-3 (“Because we were
already there. We needed

to fight for it, to struggle,
to be heard.”’. ee

 

54.

 

 

Plaintiff Martinez testified
that Lt. Diaz approached
him while he was seated at
the table, stretched out her
arm, and sprayed him.

 

Ex. 27, Martinez Dep

90:24-91:11, 93:10-
20.

.| Misstates/mischaracterizes
the evidence. FRE 403.
Incomplete summation of
the evidence.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“FE.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP

ATT!

ORNEYS AT LAW
Lo! ELES

S ANGELES

LA #4829-2817-4510 v1

-34-

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:4

Oo oO YN DB On FP WY NO KF

PO KN HO HO PO KH HD KR RR RE BE Se Se Re eS
SI HD ON BP WO NY KH CO OBO WDBmns WB OA HP WO NPY KK OC

28

 

8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 35 of 73 Page ID #:4445

 

No.

PLAINTIFEF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

jury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

The evidence
demonstrates that. Diaz
only deploye spray
once. See Doc. # 111-1
Diaz and Campos
eparate Statement|. No,
35 (Diaz Decl. if 25-27;
Ex. “X” [Jindi De o.] at
49:24-50:23; Ex. “Y’
(one Martinez Depo.] at
4:20-85:7, 98:3-5); see
Aguado Decl. ISO Reply,
Ex. “B” [Diaz Dep.] at
345:14-24, 353:3-16.

 

55.

GEO officers grabbed
Plaintiff Martinez and
injured him while doing
SO.

Ex. 27, Martinez Dep.
94:15-95:5; Ex. 49,
Decl. of Hussain Turk

documenting
Plaintiff Martinez’s
injuries after the
incident).

Undisputed that GEO
officers pulled Plaintiff
Martinez so as to escort
him out of the dorm.

The declaration of Hussain
Turk relies on hearsay and
speculation. Additionally,
it is improper opinion
evidence; thus, any “facts”
derived therefrom;
including “facts” related to
Plaintiff Martinez’s
injuries, are irrelevant and
immaterial to Defendants’
Motion for Summary
Judgment. FRE 402, 403.

 

56.

 

 

Plaintiff Rodriguez, who.
was seated next to Plaintiff
Martinez, likewise testified
that Lt. Diaz initially
sprayed the OC spray three
or four times.

 

Ex. 30, Rodriguez
Dep. 145:24-25,
152:12-24.

 

Misstates/mischaracterizes
the evidence. FRE 403.
Incomplete summation of
the evidence.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

LA #4829-2817-4510 v1

~35-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:1

Oo Oo IN DB WN BP WO NY

NO bP KR HN KH HP PO RO RR Rm mm ee ee
SID in POD NO Ke lc ONO la TOS TOD DB Oa DN Dl

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

[8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 36 of 73 Page ID #:4446

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

“F.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
jury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

The evidence
demonstrates that Diaz
only deployed OC spray
once. See Doc. # 111-1
Diaz and Campos
eparate Statementl. No,
35 (Diaz Decl. if 25-27;
Ex. “X” [Jindi De o.] at
49:24-50:23; Ex. “Y’
[GEO Martinez Depo.| at
4:20-85:7, 98:3-5); see
Aguado Decl. ISO Reply,
Ex. “B” [Diaz Dep.] at
345:14-24, 353:3-16.

 

57.

 

 

The video evidence shows
Lt. Diaz aiming her OC
canister at Plaintiffs while
they were being restrained
by the group of officers,
and Plaintiffs visibly
responding to the OC

spray.

 

Ex. F, [Video, Views
C-1 and C-3] at
6:38:04 to 6:38:28;
Ex. 27, Martinez Dep.
90:24-91:11, 93:10-
20; Ex. 28, Mejia
Dep. 75:19-76:13.
Ex. 23, Castillo Dep.
91:13-3; Ex. 30,
Rodriguez Dep.
152:1224.

 

Vague and ambiguous as
to time and “visibly
responding.” Incomplete
summation of the
evidence. Misstates and
mischaracterizes the
evidence. FRE 403.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed
im. The Court of Appeals
should not have relied on
such visible fiction; it

 

 

 

LA #4829-2817-4510 vi

- 36 -

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:4

Oo Oo sa DB OA BP WW NO

DO bpO NH WP HN PO PO HNO RRR Re eR
SID WA BP WO NYO KH CO UO ANI DA BW NY YK OS

28

 

8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 37 of 73 Page ID #:4447

 

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

should have viewed the
facts in the light depicted
by the videotape.”).

The evidence
demonstrates that Diaz
only deploye spray
once. See Doc. # 111-1
Diaz and Campos
eparate Statement]. No,
35 (Diaz Decl. i 25-27;
Ex. “X” [Jindi De o.] at
49:24-50:23; Ex. “Y’
EO Martinez Depo.| at
4:20-85:7, 98:3-5); see
Aguado Decl. ISO Reply,
Ex. “B” [Diaz Dep.] at
345:14-24, 353:3-16.

 

58.

GEO officers hit Plaintiff
Rodriguez in the ribs.

Ex. 30, Rodriguez
Dep. 145:24-25.

Misstates and
mischaracterizes the
evidence. FRE 403.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

59.

 

 

After handcuffing Plaintiff
Rodriguez, GEO officers
forcefully lifted Plaintiff
Rodriguez’s arms up |
behind his back, injuring
his shoulders.

 

Ex. 30, Rodriguez
Dep. 153:2-4.

 

Undisputed that Plaintiff
Rodriguez was handcuffed
with his hands behind his

back.

Rodriguez’s opinions
regarding his alleged
injuries are irrelevant and
immaterial to Defendants’

Motion for Summary

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

LA #4829-2817-4510 v1

~37-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:

Oo Oo NI DW F&F W HO

NO po HN HN HN KN KN HNO Re Re RE Re Re RE RE
SI DN DA BP WO NO KF CO CO Wns DB WN HP WW NY KF OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 38 of 73 Page ID #:4448

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

Judgment. FRE 402, 403.

Additionally, a physical
examination of Plaintiff
Rodriguez completed by a
medical professional
revealed he had no
reportable injuries. (See
Pls. Ex. “1” [Medical
Report on Injuries/Non-
Injuries].)

 

60.

After handcuffing Plaintiff
Rodriguez, GEO officers
walked him to the
basketball court. While en
route, they twice pushed
him forward, causing his
face to slam into the wall.

Ex. 30, Rodriguez
Dep. 109:24-110:7,
130:19-25, 171:22-
24, 172:8-12.

Undisputed that Plaintiff
was walked out of the
dorm to the recreation
area.

Misstates and
mischaracterizes the
evidence. FRE 403. The
evidence demonstrates that
the only force used was
inside the dorm room. See
Doc. # 111-2 [Campos and
Diaz Appendix of
Exhibits, Ex. “B” [Use of
Force Report].

 

61.

 

 

When Plaintiff Rodriguez
was finally seen by a
medical professional after
the incident, he tried to
communicate to the nurse
that his ears and head were
injured and he had
scratches on his arm.

 

Ex. 30, Rodriguez
Dep. 176:17-20.

Undisputed that Plaintiff
Rodriguez was examined
by a nurse.

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as to
what Plaintiff Rodriguez
communicated to the
nurse. FRE 402, 403.

Misstates and
mischaracterizes the
evidence. FRE 403. A
physical examination of
laintiff Rodriguez
completed by a medical
rofessional revealed he
ad no reportable injuries
nor did he communicate
any injuries. (See Pls. Ex.

 

 

 

 

LA #4829-2817-4510 v1

- 38 -

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
 

 

 

 

 

 

 

 

 

 

 

Case 5:1.8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 39 of 73 Page ID #:4449
1
No. |; PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
2 FACTS SUPPORT
3 “1” [Medical Report on
4 Injuries/Non-Injuries].)
5 162. | Nurse Jones only noted Ex. 7, Medical Irrelevant and immaterial
that he had an abrasion on | Reports at 6. to Defendants’ Motion for
6 his left ear. Summary Judgment. FRE
402, 403. Nevertheless,
7 undisputed that Nurse
Jones documented
8 Plaintiff Rodriguez’s
injuries.
aint artinez’s nose x. 22, Medrano Dep. isstates an
9 |1163. | Plaintiff Martinez’ Ex. 22, Medrano Dep. | Mi d
was broken as aresult of | 93:9-15. mischaracterizes the
10 the incident. evidence. FRE 403.
i Incomplete.
The evidence —
12 demonstrates that Plaintiff
Martinez had a broken.
13 nose while at the Facility
but it is uncertain and
14 speculative that he broke
his nose as a result of the
15 incident; especially, given
he did not make any
16 complaints regarding his
nose after the incident. See
17 Pls. Ex. “7” [Medical
Report on Injuries/Non-
18 Injuries] at GEO 02242.
19 Additionally, Plaintiffs’
cited evidence
20 demonstrates Plaintiff
Martinez had a broken
21 nose on or around July 5,
2017. See Pls.’ Ex. 2
22 [Medrano Dep.] 93:9-15.
A complete reading of Dr.
23 Medrano’s testimony |
demonstrates that Plaintiff
24 Martinez did not make any
complaints regarding his
25 nose immediately after the
incident and reported that
26 a detainee broke his nose.
See Aguado Decl. ISO
27 Reply, Ex. “I” [Medrano
Dep.| at 86:16-22; 87:12-
28
BURKE, WILLIAMS & 5:18-CV-01125-SP
SORENSEN, EL LA #4829-2817-4510 v1 - 39 - DIAZ AND CAMPOS’ ADDITIONAL

ATTORNEYS AT LAW

Los ANGELES RESPONSES TO STATEMENT OF FACTS

 

 
 

 

 

 

 

 

 

 

 

 

Case 5:18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 40 of 73 Page ID #:4450
1
No. | PLAINTIFE’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
2 FACTS SUPPORT
3 18, 88:16-24, 91:13-18,
4 91:24-2:5, 93:4-21.
5 ||64, |After being sprayed with | Ex. 27, Martinez Dep. | Undisputed that Plaintiff
OC spray at close range, /93:10-96:8, 99:19- | Martinez was walked out
6 Plaintiff Martinez was 100:17. ofthe dormtothe
grabbed and mistreated by recreation area with his
7 two officers as the arms behind his back.
dragged him out of the .
8 dorm with his arms behind Vague and ambiguous as
is back. The officers to “close range” an
9 slammed him against the “mistreated.” Misstates
wall in the hallway, and mischaracterizes the
10 knocking out his tooth and evidence. FRE 403.
ental crown.
11 The evidence
demonstrates that the only
12 force used was inside the
dorm room. See Doc. #
13 111-2 [Campos and Diaz
Appendix of Exhibits], Ex.
14 “B” [Use of Force Report].
15 Plaintiffs’ assertion that
Plaintiff Martinez was
sprayed at “close range”
16 and “mistreated”
17 contradicts the video
recording of the incident
18 that is attached as Exhibit
“F.” See Scott v. Harris,
19 550 U.S. 372, 378-80
(2007) (“Respondent’s
20 version of events is so
utterly discredited by the
71 record that no reasonable
ury could have believed
22 im. The Court of Appeals
should not have relied on
23 such visible fiction; it
should have viewed the
74 facts in the light depicted
by the videotape.”).
25 The evidence
2% demonstrates that Diaz
only deployed OC spray
27 once, See Doc. # 111-1
[Diaz and Campos
8 eparate Statement], No.
BURKE, WILLIAMS & §:18-CV-01 125-SP
SORENSEN, LLP LA #4829-2817-4510 v1 - 40 - DIAZ AND CAMPOS’ ADDITIONAL

ATTORNEYS AT LAW

Los ANGELES RESPONSES TO STATEMENT OF FACTS

 

 
Case 5;

Oo rm DTD A FP WO YY

who po bh HN HN NWN HN NO MR KK RP RP Ke PF EF ES
I DW WD HRW HNO KH OD HO AI DBD HN BW NY YK CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 410f 73 Page ID #:4451

 

 

 

 

 

 

 

 

 

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
35 (Diaz Decl. i 25-27;
Ex. “X” [Jindi Depo, ] at
49:24-50:23; Ex. “Y’
[GEO Martinez Depo.| at
4:20-85:7, 98:3-5); see
Aguado Decl. ISO Reply,
Ex. “B” [Diaz Dep.] at
345:14-24, 353:3-16.
65. | Officer Martinez could not | Ex. 20, GEO Misstates and
remember whether he or | Martinez Dep. 74:15- | mischaracterizes the
anyone else had given 21, 75:13-76:7, evidence. FRE 403.
Plaintiff Martinez any 76:20-77:19, 78:2-7; | Speculation.
verbal commands. Ex. 17, Gillon Dep.
164: 23-165:3, The evidence
166:22-167:1 (could | demonstrates verbal
not remember commands were given to
whether he gave more | Plaintiffs and they chose
than one command to | to ignore the commands.
“get up” at this See Doc. # 111-1 [Diaz
point). and Campos Separate
Statement], Nos. 18-19.
66. | Officer Martinez also Ex. 20, GEO Undisputed for purposes
testified that he had not Martinez Dep. 74:15- | of this motion.
tried to use “pressure 21, 75:13-76:7,
oints” on Plaintiff =| = |76:20-77:19, 78:2-7;
artinez before attempting | Ex. 17, Gillon Dep.
to remove him from the 164: 23-165:3,
table. 166:22-2 (could not
remember whether he
gave more than one
command to “get up”
at this point).
67, |Plaintiffs were unable to | Ex. 23, Castillo Dep. | Misstates and
understand the GEO 79:21-80:9, 144:3-18; | mischaracterizes the
officers’ commands. Ex. 24, Campos Dep. |evidence. FRE 403.
Plaintiffs were not given | 91:25-92:5, 94:1-3;
commands in Spanish. Ex. 30, Rodriguez See Doc. #111-1 [Diaz and
Dep. 144:14-[8. Campos Separate
Statement], Nos 18-19
(Ex. “N” [Cornejo Depo. |
at 73:13-16; Ex. “P”
Castillo Depo.] at 78:7-
9:4, 80:1-81:3, 82:17-
Bx HOP tive BH 18-25;
x. “Q” [Mejia Depo.] at
70:1-71 JY fe epee
5:18-CV-01125-SP
LA #4829-2817-4510 v1 -41- DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Co moO ns Dn BP WY NY

NO po bw NH HN KN KH DN RR RR RR RE RE Re
SY DO OA BR W NYO KH ODO OO DAN DA BPW VY YK CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

GELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 42 of 73 Page ID #:4452

 

 

 

 

 

 

 

 

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
“R” [Rodriguez Depo. | at
97:2-16; Ex. “U” pe}
[Martinez Depo.] at 87:1-
6g. |After the incident, Set. Ex. 4, General Irrelevant and immaterial
Campos falsely reported _|Incident Reports at | to Defendants’ Motion for
that he observed Plaintiffs |10; Ex. 16, Lt. Diaz |Summary Judgment. FRE
“being combative” and Dep. 254:10-258:9. | 402, 403.
“striking staff with
elbows” as a Partial Misstates and
justification for his use of mischaracterizes the
OC spray. Lt. Diaz did not evidence. FRE 403. The
document that in_an cited evidence simply does
reports, but testified to that not support Plaintiffs’
effect at her deposition. contention; instead, it
That claim is not supported demonstrates that it was
by any evidence, includin reported to Lt. Diaz that
any of the reports authore Plaintiffs were being
by the GEO officers combative. See Pls.’ Ex.
involved in the incident. 16 let Diaz Dep.] 254:10-
258:9.

69, | Plaintiffs deny having Ex. 27, Martinez Dep. | Plaintiffs’ denialis
struck or elbowed any 74:4-21. irrelevant and immaterial
GEO officers at any time. to Defendants’ Motion for

Summary Judgment. FRE
402, 403.

79, | An assault on an officer by | Ex. 16, Lt. Diaz Dep. | Undisputed for purposes
a detainee is an incredibly | 160:13-162:8, of this motion.
serious offense. It would | 254:10-258:9; Decl.
most certainly resultin | of Schwartz
discipline at the Facility, if (incorporatin Expert
not an arrest by the San eport at 13-14).

Bernardino County
Sheriff's Office and the
imposition of criminal
charges.

71. |No Plaintiff was written up | Ex. 2, Plaintiffs’ Undisputed for purposes
for, or disciplined for,an |Segregation Orders. | of this motion.
assault on an officer.

72, | When Plaintiff Martinez | Ex. 27, Martinez Dep. | Plaintiff Martinez’s after
was being dragged awa 102:1-5. the fact justification for
from the tables, he tried to resisting is, ultimately,
hold on to his friend irrelevant and immaterial
because he could not see to Defendants’ Motion for
and was in pain from the Summary Judgment. FRE

 

 

 

LA #4829-2817-4510 vi

- 42 -

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
 

 

 

 

 

 

 

 

 

 

 

Case 5:18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 43 of 73 Page ID #:4453
1
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
2 FACTS SUPPORT
3 OC spray. 402, 403.
4 Misstates and
mischaracterizes the
5 evidence. FRE 403. See
Doc. # 111-1 [Diaz and
6 Campos Separate
Statement]. No. 25 (Diaz
7 Decl. ¥ 18; Ex. “F” [Video
recording] at 6:38:55 to
8 6:39:07; Ex. “T” [Diaz
De o} at 83:17-23; Ex.
9 “vy” | illon Depo] at
168:15-19; Ex. “UO”
10 {Martinez Depo.] at 89:10-
1:19, 93:4-94:6, 94:11-
11 95:5; Ex. “Y” [GEO
Martinez Depo.| at 74:7-
12 75:14, 75:22-76:1, 79:22-
80:2, 80:6-21, 80:22-
13 81:24, 84:2-85:16, 87:20-
88:24, 88:25-89:2, 89:3-4;
14 Ex. “W” [ones Depo.] at
110:11-21).
15 93, |Plaintiff Martinez’s Ex. 7, Medical Undisputed for purposes
16 medical records Reports at 3. of this motion.
demonstrate that
17 immediately after the
incident, he complained of
18 a missing tooth and injured
right shoulder.
19 |\/44 | At the time, Plaintiff Ex. 27, Martinez Dep. | Plaintiff Martinez’s after
Martinez could not feel the | 102:1-16. the fact explanation for not
20 pain in his nose due to the reporting his alleged
overwhelming burning injurie is, ultimately, |
21 sensation caused by the irrelevant and immaterial
OC spray. to Defendants’ Motion for
22 Summary Judgment. FRE
402, 403.
23
Misstates and
24 mischaracterizes the
evidence. FRE 403.
25 Plaintiffs’ cited evidence
demonstrates Plaintiff
26 Martinez had a broken
nose on or around July 5,
27 2017. See Pls.’ Ex. 22
28 [Medrano Dep.] 93:9-15.
BURKE, WILLIAMS & 5:18-CV-01125-SP
SORENSEN, LLP LA #4829-2817-4510 v1 - 43 - DIAZ AND CAMPOS? ADDITIONAL

ATTORNEYS AT LAW

Los ANGELES RESPONSES TO STATEMENT OF FACTS

 
Case 5:]

Oo Oe nN DBD WA FP W NO

NO NO HN PD PO KH LP DR Rm es
SI DN MN BP WW PO KH ODO OO Dn DA BPW NY KY OC

28

[8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 44 of 73 Page ID #:4454

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

A complete reading of Dr.
Medrano’s testimony
demonstrates that Plaintiff
Martinez did not make any
complaints regarding his
nose immediately after the
incident and reported that
a detainee broke his nose.
See Aguado Decl. ISO
Reply, Ex. “I” [Medrano
Dep, at 86:16-22; 87:12-
18, 88:16-24, 91:13-18,
91:24-2:5, 93:4-21.

 

75.

 

 

GEO officers pulled, .
ushed, and hit Plaintiff
arcia - including in the
ribs - after he was blinded
by the OC spray, and the
pushed him against a wall,
causing him to bang his
head. He was also pushed
against a wall a second

time in the hallway, after
being handcuffed.

 

Ex. 29, Garcia Dep.
45:19-24; 47:1-10.

Misstates and
mischaracterizes the
evidence. FRE 403.

The evidence
demonstrates none of the
Plaintiffs were struck. See
Doc. # 111-1[Diaz and
Campos Separate
Statement], No. 71 (Ex.
“Vv” [Gillon Depo] at
165:4-9; Ex. “W” [Jones
De 3 at 101:23-25,
110:11-21, 114:4-10,
117:8-13, 120:25-121:8,
124:14-25).

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F” which depicts that
Plaintiff Garcia place his
head down to avoid being
sprayed in the face, he was
completely unfazed by the
spray, and he was never
ushed into a wall. See
cott v. Harris, 550 U.S.
372, 378-80 (2007) |
(“Respondent’s version of
events is so utterly
discredited by the record
that no reasonable jury
could have believed him.
The Court of Appeals
should not have relied on

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

LA #4829-2817-4510 v1

- 44 -

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
 

 

 

 

 

 

 

 

Case 5:18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 45 of 73 Page ID #:4455
1
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
2 FACTS SUPPORT
3 such visible fiction; it
should have viewed the
4 facts in the light depicted
; by the videotape.”’).
The evidence
6 demonstrates that the only
force used was inside the
7 dorm room. See Doc. #
111-2 [Campos and Diaz
8 ‘Appendix of Exhibits], Ex.
“B” [Use of Force Report].
9 76, |Plaintiff Garcia had marks | Ex. 29, Garcia Dep. | Misstates and
10 on his body from the GEO | 47:2-10. mischaracterizes the
officers’ use of force. evidence. FRE 403.
i Plaintiff Garcia had no
12 reportable injuries after
being evaluated by a
13 medical professional. See
Pls. Ex. “7” [Medical
14 Reports].
77, |GEO officers threw Ex, 24, Campos Dep. Misstates and
15 Plaintiff Campos to the 106:20-107:2; Ex. F, | mischaracterizes the
ground after he was [Video, Views C-1 evidence. FRE 403.
16 subjected to OC spray and | and C-3] at 6:47:09 to)
revented him from using | 6:47:56. Plaintiff Campos admitted
17 is hands to try to wipe the that he fell on his own. See
OC spray from his face. Doc. # 111-2 [Campos and
18 Diaz Appendix of
Exhibits|, Ex. “O”
19 Kampes Dep.] at 110:25-
11:4 “And then after that
20 once we were pulled apart,
that's when I fell down to
21 the ground, and I was
trying to clean m
22 face...” 113:20-23 (“No,
first I fell down.”) ; see
23 also Doc. # 111-1 [Diaz
and Campos Separate
24 Statement], Nos. 61-63.
25
Plaintiffs’ assertion
26 contradicts the video
recording of the incident
27 that is attached as Exhibit
28 “FE”, See Scott v. Harris,

 

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL
RESPONSES TO STATEMENT OF FACTS

LA #4829-2817-4510 v1 - 45 -
Case 5:

oO me I DBD A BP WW NH

NO NO NHN PO KO KH KN KNORR Rm RR RR eR
SI DN mM BR WH PO KK CO OO BH DBD A FP W YH YK O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 46 of 73 Page ID #:4456

 

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

78.

 

 

One GEO officer violently
put Plaintiff Campos |
against the wall, bendin
Campos’s right arm an
injuring his shoulder.

 

Ex. 24, Campos Dep.
108:3-12.

 

Misstates and

mischaracterizes the
evidence. FRE 403.

Plaintiff Campos admitted
that he was never struck,
kicked, or punched during
the entire incident, and he
admits that he was never
“brutally beaten” as |
alleged in his operative
complaint. See Doc. #
111-1 [Diaz and Campos
Separate Statement], Nos.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F”, See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

Plaintiff Campos had no
reportable injuries after

 

 

 

LA #4829-2817-4510 vl

- 46 -

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo oO TID A SP WD YN

DN pvp BP HP KO KP KL NOR Rem | Re ee
JI DN nA BP WO NO KK OD OO WAI DH BP WW YH FY ©

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 47 of 73 Page ID #:4457

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

being evaluated by a
medical professional. See
Pls. Ex. “7” [Medical
Reports].

 

79.

A second GEO officer
rabbed Plaintiff
ampos’s stomach and a
third grabbed one of his
feet, forcing him to hop on
one foot.

Ex. 24, Campos Dep.

108:15-19.

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE
402, 403.

 

80.

Lt. Diaz deployed OC onto
Plaintiff Mejia’s face and
shoulders.

Ex. 28, Mejia Dep.
76:16-77:4, 77:10-
79:13,

Misstates and
mischaracterizes the
evidence. FRE 403.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F” which demonstrates
that Diaz did not spray any

laintiffin the face. See

cott v. Harris, 550 U.S.
372, 378-80 (2007) |
(“Respondent’s version of
events is so utterly
discredited by the record
that no reasonable jury
could have believed him.
The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

81.

 

 

After Lt. Diaz deployed
OC spray onto Plaintiff
Mejia, GEO officers hit
him on his ribs and behind
his ears and twisted his
arms backwards painfully
before taking him away
from the table.

 

Ex. 28, Mejia Dep.
76:16-77:4, 77:10-
79:13.

Misstates and
mischaracterizes the
evidence. FRE 403.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F” which demonstrates
that Diaz did not spray any
laintiff in the face. See
cott v. Harris, 550 U.S.

 

 

 

 

LA #4829-2817-4510 vi

-A7-

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:1]

Oo On Dn FP W LH

PO NO KN PO HN KP KD Dw Om
IID ” BP WD NO KK OD OO Wz DW A HBP WW NY KF O&O

28

[8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 48 of 73 Page ID #:4458

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

372, 378-80 (2007) |
(“Respondent’s version of
events is so utterly
discredited by the record
that no reasonable jury
could have believed him.
The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

82.

Two GEO officers and
Sel. Campos shoved
Plaintiff Mejia into a wall,
where the right side of his
face hit the wall.

Ex. F, [Video, Views
C-1 and C-3] at
6:46:18 to 6:46:22;
Ex. 28, Mejia Dep.
81:17-82:24.

Misstates and
mischaracterizes the
evidence. FRE 403.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F” which demonstrates
no one was shoved into a
wall. See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

83.

 

 

In removing Plaintiff
Castillo from the table,

two GEO officers punched
him in the ribs with closed
fists and a third GEO
officer leaned over the
other side of the table and
dug her nails in the back of
his ears.

 

Ex. 23, Castillo Dep.
88:12-89:10, 89:15-

 

Misstates and
mischaracterizes the
evidence. FRE 403.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT Law

Los ANGELES

LA #4829-2817-4510 v1

- 48 -

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:1

Co CO ND OH FP WO NY

NO NO NO KN YN HN KN NO Re Re mem Re Re RE Re Ree
SI iD WN BP WO NO YK DOD OO Dns DA HP WW YP KK ©

28

[8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 49 of 73 Page ID #:4459

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

utterly discredited by the
record that no reasonable
ury could have believed
im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”); see
also Doc. # 111-1[Diaz
and Campos Separate
Statement], No. 71.

 

84.

After Plaintiff Castillo was
carried away from the
table, he was taken near
the stair railing and thrown
against glass, injuring his
face.

Ex. 23, Castillo Dep.
96:8-96:21; Ex. F,
Video, View C-3] at
6:46:23 a.m. to
06:46:54 a.m..

Misstates and

mischaracterizes the
evidence. FRE 403.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F,” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.’’)

 

85.

 

 

The officers did not tell
Plaintiff Cornejo why they
were pulling him or what
they wanted him to do in
response.

 

Ex. 25, Cornejo Dep.
68:16-69:14.

Incomplete and
misstates/mischaracterizes
the evidence. FRE 403.

Misleading.

Plaintiffs admitted that
they knew Lt. Diaz and the
responding GEO officers
ordered them in English
and Spanish to return to
their bunks and/or leave
the tables. They also
understood that there
would be consequences,

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT Law

Los ANGELES

LA #4829-2817-4510 vl

- 49 -

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo oOo JNJ DW A HR W WHO

BO po bh KN HN HN HN NO Re Re Re Re Fe FF Pe Re
IID Ns BR WD NYO YK CO CO Wns D NH BR WYN KF CS

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 50 of 73 Page ID #:4460

 

 

 

 

 

 

 

 

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
including the use of OC
spray, for their decision to
ignore the commands. See
oc. # 111-1 [Diaz and
Campos Separate
Statement], No. 18.
96, |Plaintiff Cornejo was not | Ex. F, [Video, View
resisting and was merely |C-1, C-3, and C-4] Incomplete and tetizes
sitting at the table, trying | 6:47:09-6:47:24. the evidence. FRE 403
to clean his face with his Misleading.
shirt and protect himself &-
from the overwhelming
amount of pepper spray Plaintiffs’ assertion
that Set. Campos had just contradicts the video
rectly sprayed on him. recording of the incident
that is attached as Exhibit
“F.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
jury could have believed
im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”); see
also Doc. # 111-1[Diaz
and Campos Separate
Statement], Nos. 53-55,
59, 66-69.
97. | While GEO guards were | Ex. 25, Cornejo Dep. Incomplete and
ulling at P lant 5 73:25-T9:11. misstates/mischaracterizes
JO, ey. the evidence. FRE 403.
abdomen against the table Misleadin
edge multiple times and B-
then threw him on the
round, causing nim to Plaintiffs’ assertion
bleed from bis abdomen | contradicts the video
oh ‘le uring As recording of the incident
snourder. that is attached as Exhibit
“F.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
5:18-CV-01125-SP
LA #4829-2817-4510 v1 - 50 - DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo Oo HYD On FP W YP

DO bwpO KN HN KN KN KP RO Rm Rm me
I iD NN BP WO NYO YK OD OO Dn DA HB WD PO KY O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 51o0f 73 Page ID #:4461

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”); see
also Doc. # 111-1 [Diaz
and Campos Separate
Statement], Nos. 53-55,
59, 66-69,

 

88.

After Plaintiff Diaz was
sprayed in the face with

C spray he got up
screaming, blinded by the
spray that had gone into
his eyes and mouth.

Ex. 26, Diaz Dep.
58:15-59:8.

Incomplete and
misstates/mischaracterizes
the evidence. FRE 403.

Misleading.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“FE.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

89.

 

 

GEO guards dug their nails
behind Plaintiff Diaz’s
ears, dug their nails into
his hand, squeezed |
painfully between his
thumb and pointer finger,
and pinched and pulled the
skin on his sides near his
ribs.

 

Ex. 26, Diaz Dep.
55:9-56:5, 57:6-10.

 

Incomplete and
misstates/mischaracterizes
the evidence. FRE 403.
Misleading.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“F.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (“Respondent’s

 

 

 

LA #4829-2817-4510 v1

-51-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:4]

Oo Oe nN DBD A FBP W LY

PD NO PO HN LP HO KN KK KR HF HF HF FeO ES Se
SID A BP WW HNO YK CO OO Wn DBD NA HBP WY NY KF O&O

28

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 52 of 73 Page ID #:4462

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

At most, Plaintiff Diaz
alleges that the officers
“pinched” him, pulled on
his arms in an effort to
separate him from the
other plaintiffs, and |
applied pressure behind
his ears; but admitted that
no one ever punched him.
see also Doc. # 111-
1[Diaz and Campos
Separate Statement], Nos.

 

90.

 

 

GEO officers injured
Plaintiff Diaz as the
removed him from the
table, hurting his arms
before handcuffing him.

 

Ex. 26, Diaz Dep.
59:12-17.

Incomplete and .
misstates/mischaracterizes

the evidence. FRE 403.
Misleading.

Plaintiffs’ assertion
contradicts the video
recording of the incident
that is attached as Exhibit
“EF.” See Scott v. Harris,
550 U.S. 372, 378-80
(2007) (““Respondent’s
version of events is so
utterly discredited by the
record that no reasonable
ury could have believed

im. The Court of Appeals
should not have relied on
such visible fiction; it
should have viewed the
facts in the light depicted
by the videotape.”).

 

 

LA #4829-2817-4510 vi

~52-

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 53 0f 73 Page ID #:4463

 

 

 

 

 

1
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
2 FACTS SUPPORT
3 1)91. |All Plaintiffs were Lt. Diaz Dep. 237:14-
handcuffed and taken to 17, 238:6-10; Ex. 23, Irrelevant and immaterial
4 the recreation yard. Castillo Dep. 95:8- rena ,
; 6: Summary Judgment. FRE
96:21, 102:1-6; Ex.
5 28 Mejia Dep. 83:2-3 402, 403. Nevertheless,
? undisputed for purposes of
6 this motion.
7 |||92. |GEO policy states that Ex. H, GEO Group __ | Irrelevant and immaterial
hard restraints (i.e., steel | Use of Force Policy | to Defendants’ Motion for
8 handcuffs) shall be used No. 10.2.15), at 1 Summary Judgment as an
only after soft restraints Sec. II(A)(8). alleged policy violation is
9 prove (or have previously not a per se violation of
proven) ineffective. the law; thus, this fact is
10 not material. FRE 402,
403; Cousins v. Lockyer
7 568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting
12 Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
13 1997)). Moreover, this
‘fact’ does not relate to
14 any material issue.
15 Nevertheless, undisputed
for purposes of this
16 motion.
93. |GEO policy requires staff |Ex.H,GEO Group __| Irrelevant and immaterial
17 to document their Use of Force Policy to Defendants’ Motion for
attempt(s) to use soft No. 10.2.15), at 2 Summary Judgment as an
18 restraints prior to hard Sec. II(A)(13). alleged policy violation is
restraints 1n a use of force not a per se violation of
19 report. the law; thus, this fact is
not material. FRE 402,
20 403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
21 Cir. 2009) (quoting
Gardner v. Howard, 109
22 F.3d 427, 430 (8th Cir.
1997)). Moreover, this
23 “fact” does not relate to
74 any material issue.
Nevertheless, undisputed
25 for purposes of this
6 motion.
94. |On June 12, 2017, Lt, Diaz | Lt. Diaz Dep. 237:14- | Irrelevant and immaterial
27 directed the GEO officers | 17, 238:6-10; Ex. 23, |to Defendants’ Motion for
to handcuff Plaintiffs Castillo Dep. 95:8- Summary Judgment as an
28

 

 

 

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL
RESPONSES TO STATEMENT OF FACTS

LA #4829-2817-4510 v1 ~ 53 -

 
Case 5:

Oo Oe nN DO SP WW NYE

NO wo PN HN HN KY WN NO KH RK KF KF KF KF Pe
I non FBP WwW NYO KH CO DO WN DUH FP W NY O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 54 of 73 Page ID #:4464

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

without first directing |
them to use soft restraints.

96:21, 102:1-6; Ex.
28, Mejia Dep. 83:2-

alleged policy violation is
not a per se violation of
the law; thus, this fact is
not material. FRE 402,
403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting
Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)). Moreover, this
“fact” does not relate to
any material issue.

Misstates and
mischaracterizes the
evidence. FRE 403.

Lacks foundation that Diaz
could have ordered the use
of soft restraints given she
testified the Facility does
not have soft restraints.
See Pls. Ex. 15 Lt. Diaz
Dep.] 237:14-17.

Nevertheless, undisputed
for purposes of this
motion.

 

95.

 

 

The Use of Force report
Lt. Diaz authored
regarding the June 12,
2017 force incident made
no mention of any attempt
by any staff member to use
soft restraints.

 

Ex. B, Diaz Use of
Force Report.

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as an
alleged policy violation is
not a per se violation of
the law; thus, this fact is
not material. FRE 402,
403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting
Gardner v. Howard, 109
F 3d 427, 430 (8th Cir.
1997)). Moreover, this
‘fact’ does not relate to
any material issue.

Misstates and
mischaracterizes the
evidence. FRE 403.

Lacks foundation that Diaz
could have ordered the use
of soft restraints given she
testified the Facility does

 

 

 

 

LA #4829-2817-4510 vi

-54-

5:18-CV-01125-SP
DJAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
 

 

 

 

 

 

 

 

 

 

 

Case 5:18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 55o0f73 Page ID #:4465
ft
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
2 FACTS SUPPORT
3 not have soft restraints.
See Pls. Ex. 15 yt. Diaz
4 Dep.] 237:14-17.
5 Nevertheless, undisputed
for purposes of this
6 motion.
7 V6, GEO policy requires the |Ex.H,GEO Group _ [Irrelevant and immaterial
8 Facility Administrator’s | |Use of Force Policy | to Defendants’ Motion for
approval for the continued tS: 10.2.15), at 2 Summary Judgment as an
9 use of restraints (i.e., Sec. I(A)(13). alleged policy violation is
handcuffs), if they are not a per se violation of
10 considered necessary, after the law; thus, this fact is
a detainee is under control. not material. FRE 402,
11 403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
12 Cir. 2009) (quoting
Gardner v. Howard, 109
13 F.3d 427, 430 (8th Cir.
1997)). Moreover, this
14 “fact’ does not relate to
any material issue.
15 Nevertheless, undisputed
16 for purposes of this
motion.
17 1197. |GEO policy and practice | Ex. 16, Lt. Diaz Dep. | Irrelevant and immaterial
requires that handcuffs be | 244:10-13. to Defendants’ Motion for
18 removed from a detainee Summary Judgment as an
as soon_as the imminent alleged policy violation is
19 danger is over. not a per se violation of
the law; thus, this fact is
20 not material. FRE 402,
403; Cousins v. Lockyer
21 568 B3d | 063 1070 (9th
ir. uotin
22 Gardner v. Howard 109
F.3d 427, 430 (8th Cir.
23 1997)). Moreover, this
‘fact’ does not relate to
24 any material issue.
25 Additionally, this “fact” is
Diaz’s opinion and, thus,
26 irrelevant and immaterial
to Defendants’ Motion for
27 Summary Judgment. FRE
402, 403.
28
BURKE, WILLIAMS & 5:18-CV-01125-SP
SORENSEN I LA #4829-2817-4510 v1 - 55 - DIAZ AND CAMPOS’ ADDITIONAL

ATTORNEYS AT LAW

Los ANGELES RESPONSES TO STATEMENT OF FACTS

 
Case 5:1]

Oo Oe INIT DWT fF WY YP

pO wo bP HN HP HN HN NO KR KR re Ke RP Se SE ES
TI DN ON BW NYO YK DTD Oo Wn DW NH BPW NY FY ©

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

 

 

 

 

 

 

[8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 56 of 73 Page ID #:4466
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT

9g. |Following the incident in | Ex. 23, Castillo Dep. | Irrelevant and immaterial
the dayroom, Plaintiffs 102:13-103:6, to Defendants’ Motion for
were kept in handcuffs for |104:18-105:10; Ex. | Summary Judgment as an
several hours, including | 28, Mejia Dep. 87:4- | alleged policy violation is
while they were 8; Ex. 25, Cornejo not a per se violation of
undisputedly “under Dep. 75:12-15; the law; thus, this fact is
control” in a cell, without | 75:23-25, Ex. 27 not material. FRE 402,
any GEO staff member Martinez Dep. 5 9:1- 403; Cousins v. Lockyer
seeking the Facility 60:11; Ex. 29, Garcia |568 F.3d 1063, 1070 (9th
Administrator’s approval. | Dep. 48:21-25; Ex. Cir. 2009) (quoting

30, Rodriguez Dep. Gardner v. Howard, 109
112:12-22; Ex, 24, F.3d 427, 430 (8th Cir.
Campos Dep. 127:16- | 1997)). Moreover, this
19. “fact” does not relate to
any material issue.
Lacks foundation that
approval was required.

99, |Not only did Lt. Diaz not /Ex. 16, Lt. Diaz Dep. | Irrelevant and immaterial
seek the Facility 244:10-18, 258:16- | to Defendants’ Motion for
Administrator’s approval |259:14; 274:17-21, | | Summary Judgment as an
to keep Plaintiffs 275:16-276:25, alleged policy violation is
handcuffed after they were |277:12-17,277:25- | not a per se violation of
undisputedly “under 278:23. the law; thus, this fact is
control,” but she also did not material. FRE 402,
not monitor whether or 403; Cousins v. Lockyer
when Plaintiffs’ handcuffs 568 F.3d 1063, 1070 (9th
were removed. Cir. 2009) (quoting

Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)). Moreover, this
“fact’ does not relate to
any material issue.

Lacks foundation that
approval was required and
that she required to
monitor when the
handcuffs were removed.

100, | Plaintiffs were kept in Ex. 16, Lt. Diaz Dep. | Irrelevant and immaterial
handcuffs until at least 277:25-278:12. to Defendants’ Motion for
3:00PM or 3:30PM. Summary Judgment. FRE

402, 403.

Speculation. Lacks
foundation. The evidence
demonstrates Lt. Diaz had
no further contact with
Plaintiffs after they left the

 

 

 

LA #4829-2817-4510 vl

- 56 -

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:

Oo mA HID OH HP WW LY

NO wo PO PP KN HK KH KN KR FH Ke Fe Re Re RE SE
SYS DO WN BR WO NPN KF COD OO Wn DN HP WW WN KY OS

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

 

 

 

 

 

 

 

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 57 of 73 Page ID #:4467
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
dorm. See Doc. # 111-1
Diaz and Campos
> gparate Statement], No.

101, |On June 12, 2017, GEO Ex. H, GEO Use of __| Irrelevant and immaterial
policy required that its Force Policy (No. to Defendants’ Motion for
staff videotape all 10.2.15), at 12 (Sec. | Summary Judgment as an
calculated use of force I(J)(3)); Ex. 1, GEO | alleged policy violation is
incidents. Use of Force Training | not a per se violation of

Presentation, Slides | the law; thus, this fact is
44-56; Ex. 10, not material. FRE 402,
McCusker Dep. 54:8- | 403; Cousins v. Lockyer
17. 568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting
Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)). Moreover, this
“fact’ does not relate to
any material issue.
102,|On June 12,2017,GEO  |Ex.H, GEO Use of | Irrelevant and immaterial
policy required that its Force Policy (No. to Defendants’ Motion for
staff videotape all 10.2.15), at 12-13 Summary Judgment as an
spontaneous or (See. HG): Ex. 1, | alleged policy violation is
unanticipated use of force |GEO Use of Force | not a per se violation of
incidents as soon as Training Presentation, | the law; thus, this fact is
possible and specifically | Slides 44-56; Ex. 10, | not material. FRE 402,
set forth that once control |McCusker Dep. 54:8- | 403; Cousins v. Lockyer
of the situation had been | 17. 568 F.3d 1063, 1070 (9th
obtained, staff were to Cir. 2009) (quoting
record information about Gardner v. Howard, 109
injuries, a description of F.3d 427, 430 (8th Cir.
the circumstances that 1997)). Moreover, this
gave rise to the need for “fact” does not relate to
immediate use of force, any material issue.
and the identification of
the detainees, staff and
others involved.

103, |On June 12, 2017, GEO Ex. H, GEO Use of _ | Irrelevant and immaterial
required two staff Force Policy (No. to Defendants’ Motion for
members (ata minimum) | 10.2.15), at 1 Summary Judgment as an
to be designated as (Video Taping alleged policy violation is
“camera operators” on rocedures”); Ex. 1, | not a per se violation of
their shift. GEO Use of Force _| the law; thus, this fact is

Training Presentation, | not material. FRE 402,

Slide 47, 403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting

 

 

 

LA #4829-2817-4510 v1

-57-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:]

Oo Oo ND DB A FP WO LN

DO NO HN DH KH KR LP DR Rw ee
SY DB ON BP WH NO KH DOD OO Wn Dn BP W NY YK OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

[8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 58 of 73 Page ID #:4468

 

No.

PLAINTIFE’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)). Moreover, this
“fact’ does not relate to
any material issue.

 

104.

On June 12, 2017, GEO
required staff to request
video equipment “any time
an employee expects a
confrontational situation.”

Ex. 1, GEO Use of
Force Trainin
Presentation, Slide

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as an
alleged policy violation is
not a per se violation of
the law; thus, this fact is
not material. FRE 402,
403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting
Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)). Moreover, this
“fact’ does not relate to
any material issue.

 

105.

On June 12, 2017, GEO
required staff to request
video equipment “as soon
as possible afteran
unexpected confrontational
situation arises.”

Ex. 1, GEO Use of
Force Trainin
resentation, Slide

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as an
alleged policy violation is
not a per se violation of
the law; thus, this fact is
not material. FRE 402,
403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting
Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)). Moreover, this
‘fact’ does not relate to
any material issue.

 

 

106.

 

At no time on June 12,
2017, did Lt. Diaz request
video equipment or direct
any of the officers she
designated as camera
operators to record
anything relating to
Plaintiffs or the use of
force.

 

Ex. 16, Lt. Diaz Dep.

241:13-15; Ex. 20,
GEO Martinez Dep.
3°" 25-34:11, 41:14-

 

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as an
alleged policy violation is
not a per se violation of
the law; thus, this fact is
not material. FRE 402,
403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting

 

 

LA #4829-2817-4510 vl

- 58 -

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:]

Oo CO NY WB A BP WW NY

NO po bh HP HPN KN KN KN Rw RR Re
SID BR WD NYO YK CO DO Dn Dn PW NY FY OC

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

 

 

 

 

 

 

 

 

 

 

 

L8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 59 of 73 Page ID #:4469
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)). Moreover, this
“fact’ does not relate to
any material issue.

107, | Lt. Diaz’s reasons for not | Ex. 16, Lt. Diaz Dep. | Irrelevant and immaterial
directing a camera 241:13-242:17; Ex. | to Defendants’ Motion for
operator to record the H, GEO Use of Force | Summary Judgment as an
incident on June 12, 2017 - | Policy (No. 10.2.15), | alleged policy violation is
- because it was an at 12-1 (Bec. not a per se violation of
“emergency” and because |II(J)3 } x. 1, GEO | the law; thus, this fact is
there were surveillance Use of Force Training | not material. FRE 402,
cameras in the facility that |Presentation, Slides | 403; Cousins v. Lockyer
may have recorded what | 44-56; Ex. 10, 568 F.3d 1063, 1070 (9th
occurred -- are not McCusker Dep. 54:8- | Cir. 2009) (quoting
supported by any GEO 17. Gardner v. Howard, 109
policy or training. F.3d 427, 430 (8th Cir.

1997)). Moreover, this
“fact’ does not relate to
any material issue.

10g, | Lt. Diaz stated that a Ex. 16, Lt. Diaz Dep. | Undisputed that Lt. Diaz
rebellion was occurring 348:6-18. stated that the incident
that warranted a major use constituted a rebellion or a
of force under Geo riot.

Group’s policy.

109. Sat. Campos believed that | Ex. 14, Sgt. Campos | Irrelevant and immaterial
when even a small grou Dep. 141:22-142:3, | to Defendants’ Motion for
gave “no compliance”, that | 142:10-18. Summary Judgment, as
was a rebellion. Campos was giving his

opinion. FRE 402, 403.
Set. Campos never Ex. 14, Set. Campos . ;

110. received iny training on | Dep. 81: 4-82:0. irrelevant and immaterial

what a “rebellion” was. Summary Judgment, as
Campos was giving his
opinion on his training.
F RE 402, 403.
Misstates/mischaracterizes
the evidence. FRE 403.
Plaintiffs omit that
Campos later provided an
explanation of the term
rebellion. See Pls. Ex. 14

5:18-CV-01125-SP
LA #4829-2817-4510 v1 - 59 - DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:4

oOo wa IN DBD UO HR WO NY

NO pO BP HO KN KN KN NO Re me mmm eRe Se ee
SI HD OA BP WH NYO KH DW ODO Wn DB NT FP WW NYO KF O&O

28

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 60 of 73 Page ID #:4470

 

 

 

 

 

 

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
Sgt. Campos Dep.| at

Y 5.1424, P
Additionally, while he was
not trained on a precise
definition, he was trained
to recognize one. See Pls.
Ex. L47S t. Campos Dep. ]
at 81:11-13.
McCusker explained that a
“disturbance” or “riot”
“would have been
discussed [in training|”
See Aguado Decl. I
Reply, Ex. “D” [McCusker
Dep.| at 61-62.

111, | After Plaintiffs were taken | Ex. 18, Jindi Dep. Irrelevant and immaterial
out of the day room, GEO |54:10-21. to Defendants’ Motion for
staff found that there was Summary Judgment. FRE
so much OC spray in the 402, 403,
dormitory areas —
comprising four large Moreover, misstates and
rooms adjacent to the day mischaracterizes the
room, spanning two stories evidence. FRE 403.
and two wings — that they Plaintiffs’ cited evidence

ad to evacuate all sta oes not support this
had ll staff d pport thi
and detainees so that it contention.
could be decontaminated.
The detainees who were _ | Ex. 18, Jindi Dep.

112. not involved in the use of 2 6:6-12; Ex, ltr cleyant and immaterial

orce and who were simply | General Incident
in the dormitory area Reports at 2. Summary Judgment. FRE
during the incident were o_
also examined by medical

staff when they were
evacuated to the yard.
Those 90 detainees were | Ex. 4, General ‘ ‘

113. counted in the recreation | Incident Reports at 2; irrelevant and immaterial ;
yard, the count cleared Ex. 5, Logbook at 3. S Tud FRE
without issue, and 40) 40> dgment.
Plaintiffs were “out ?
counted.”

Officer Jindi testified that | Ex. 18, Jindi Dep.

114.) se had to go out to the [52:18-23, 55-1824, | tvelevant and immaterial
yard so she could breathe to Defendants’ Motion for
and further testified that Summary Judgment. FRE
“everyone was coughing.” ,

 

 

LA #4829-2817-4510 v1

- 60 -

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:4

Oo eo DTD Or FP WW NHN

NO bh PO PN KH HN BD DR rw me Re
~ ON nN f a NO — Oo \O CoO ~ ON WN & es) tO — ©

28

 

8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 61 of 73 Page ID #:4471

 

 

 

 

 

 

 

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

No. PLAINTIFF’ S STATED EVIDENTTARY DEFENDANTS’ REPLY
115, |On June 12, 2017, GEO Ex. 1, GEO Use of | Undisputed.
required that following the | Force Training
use of a chemical agent, Presentation, Slide
the exposed detainee(s)
had to receive a medical
examination “as soon as
possible after the chemical
agent has been used, but
not to exceed one hour
after the first exposure.”
116, |On June 12, 2017, all Ex. 7, Medical Mischaracterizes the
Plaintiffs were forced to | Reports; Ex. 21, evidence. FRE 403.
wait at least 2 1/2 hours Jones Dep. 176:11- | Plaintiffs’ cited evidence
(and some more than 3 15, 177:18-25, does not support the
hours) after they were 205:25-206:3. contention as there is no
exposed to OC spra information as to the time
before they received any that Plaintiffs were |
sort of medical decontaminated within
examination. Plaintiffs’ Exhibit 7
medical reports] or
xhibit 21 [deposition of
Nurse Jones].
Plaintiffs, nine men, were | Ex. 23, Castillo Dep.
HY. placed in a cell with a sign | 101:16-20, 102:5-21. Irrelevant and immaterial
indicating a maximum © Defendants Motion for
t
occupancy of three (3) Hmamary sucement.
while they waited to be 402, 403.
seen by medical staff.
Plaintiffs were forced to _| Decl. of Venters
118. shower in hot water, while (incorporatin Expert Undisputed that the e of the
fully clothed and drenched | Report at 5-6). Ex. laintiffs into showers for
in pepper spray, and 19, Juarez Dep. a oses of
handcuffed, contrary to 31317; 45:746:13; Fecontamination while the
accepted practices. EX 23, Come|o Dep. | plaintiffs were fully
80:2581:6; Ex. 30, |_| Clothed.
Rodriguez Dep.
ito 13:4 Ex. i 3 Vague and ambiguous as
106:7: Decl. of to “accepted practice.”
Castillo § 4.
Plaintiffs cited evidence
relies on speculation that
the temperate of the water
was “hot.” The evidence
demonstrates that some
aintiffs were placed in
plaintiffs placed
showers with cold water
5:18-CV-01125-SP
LA #4829-2817-4510 vi - 61 - DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
 

 

 

 

 

 

 

 

 

 

 

~ Case 5:18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 62 of 73 Page ID #:4472
1
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
2 FACTS SUPPORT
3 Aguado Decl. ISO Reply,
Ee Juarez Dep.] t
4 -62) and that water,
irrespective of the
5 temperature of the water,
may reactivate the tingling
6 sensation from the spray.
See Diaz Decl. { 41.
7
8 The declaration of Venters
and his attached report
9 rely on unreliable expert
opinion. Fed. R. Evid. 702.
10 ee Daubert v. Merrell
Dow Pharms., Inc. 43 F.3d
11 3 his 1998). n. 17
th Cir. .
12
13 ||| 119, |Some Plaintiffs, after. Ex. 27, Martinez Dep. | Undisputed that some
seeing the extreme pain. | 55:6-25; Ex. 28, plaintiffs refused to be
14 their friends were suffering | Mejia Dep. 90:9- | decontaminated.
in the hot water, refused to | 92:4; Ex. 29, Garcia
1 shower. Dep. 48:15-20. Plaintiffs cited evidence
16 relies on speculation that
the temperate of the water
17 was “hot.” The evidence
demonstrates that some
18 plaintiffs were placed in
showers with cold water
guado Decl. eply,
19 i “E” [Juarez Dep.] at
20 61-62) and that water,
irrespective of the
1 temperature of the water,
may reactivate the tingling
07 sensation from the spray.
See Diaz Decl. ¢ 41.
23
Plaintiffs were not given | Ex. 23, Castillo Dep.
4 120. new clothing to wear until | 104:18-106:7; Ex. 25, Undisputed that all new
after they were seen by Cornejo Dep. 81:15- | aitorms after the
25 medical staff and after they | 82:17; Ex. 24, incident
were taken to the showers | Campos Dep. 128:7-
26 on June 12, 2017. Lo; X30, § odriguez
e :15-
121 G , Whether they were given
27 eet? bo EX 2 new clothing before or
28 35- Ex. 56 Diary Dep. after they were seen by
BURKE, WILLIAMS & 5:18-CV-01125-SP
SORENSEN, Tae LA #4829-2817-4510 v1 - 62 - DIAZ AND CAMPOS’ ADDITIONAL

ATTORNEYS AT LAW

Los ANGELES RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo CO YN DB Wn FP WD YP

wb NH HN HN HN HN KH NNO RR Re Re Re Re RE
II iD nm HBR WO NO KF CO OO Wn DN FP WD HPO KY CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 63 of 73 Page ID #:4473

 

 

 

 

 

she was shown the video
evidence and given the

 

342:4-23, 343:23-
345:25, 346:1-15,

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
88:14-21. medical staff is irrelevant

and immaterial to
Defendants’ Motion for
Summary Judgment. FRE
402, 403.

121, | At Lt. Diaz’s deposition, | Ex. 16, Lt. Diaz Dep. | Irrelevant and immaterial

to Defendants’ Motion for
Summary Judgment that

 

 

 

opportunit to identify 353:3-12. Diaz corrected her
when she deployed OC testimony at her
spray. She identified three deposition. FRE 402, 403.
times when she either |
possibly sprayed Plaintiffs
or definitively stated she Misstates and
did. She first testified that mischaracterizes the
it was possible that she evidence. FRE 403.
deployed OC spray .
between approximately At her deposition, Diaz
06:38:41-45, before stated affirmatively and
ultimately concluding she repeatedly that she only
did not recall. She next sprayed once. See Aguado
testified definitively that ecl. ISO Reply, Ex. “B”
she sprayed the table [Diaz Dep.] at 345:8-25
where Plaintiffs were ater, Diaz requested to go
sitting at 06:39:21. through the entire video
Immediately after that and revised her testimony
testimony, her counsel after she was shown the |
took a break and, upon one instance where she did
their return, Lt. Diaz asked in fact deploy her OC
to “revise” her testimony spray (at around 6:42:25),
to state that she did not which she was clearly able
deploy OC spray at that to recognize on the video
time. Lt. Diaz then once it was played. See
testified that the “one Aguado Decl. ISO Reply,
time” she sprayed the Ex. “B” [Diaz Dep. | at
Plaintiffs was at 06:42:25. 345:10-23. She explained
at her deposition that she
knew she deployed OC
spray in that instance
Pb lecause the officers
moved.” See Aguado Decl.
ISO Reply, Ex. “B” [Diaz
Dep.] at 353:3-15. In her
declaration, she expanded
on her statement and
explained:
“T would never
spray if there is an
5:18-CV-01125-SP
LA #4829-2817-4510 v1 - 63 - DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:1]

Oo Om nN DH Ww FP W YN

DO bho PN HN LH KH PV DN Re RRR Re Re RO
SLD i BROOD NO YF OOOO MS OCD OC BOW NYO lO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

[8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 64 of 73 Page ID #:4474

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

officer in very close
proximity of the
target of my spray
because I would not
want an officer to be
impacted by the
spray. Instead,
based on my
training, I would
advise that I am
going to use my
Spray and instruct
the officers to step
away.”

See Diaz Decl. § 26.

 

122.

Lt. Diaz and Sgt. Campos
were required, per GE
policy, to weigh their OC
canisters every shift upon
retrieving them from the
safe where they were kept
and before returning them
to the safe at the end of
every shift, and to record
the weights on a log.

Ex. 16, Lt. Diaz Dep.

143:7-144, 146:8-19,

147:8-12; Decl. of

Schwartz |

(incorporating Expert
eport at 17).

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as an
alleged policy violation is
not a per se violation of
the law; thus, this fact is
not material. FRE 402,
403; Cousins v. Lockyer
568 F.3d 1063, 1070 (9th
Cir. 2009) (quoting
Gardner v. Howard, 109
F.3d 427, 430 (8th Cir.
1997)). Moreover, this
“fact” is not material.

The declaration of
Schwartz and his report
are lmproper expert
opinion based on
speculation and lack of
oundation. Lack of
foundation/speculation.
Fed. R. Evid. 602.
Unreliable expert opinion.
Fed. R. Evid. 702. See
Daubert v. Merrell Dow
Pharms. Inc. 43 F.3d
1311, 1315, 1321 n. 17
(9th Cir. 1995).

 

 

123.

 

The document logging the
weight of each canister
were maintained in the

 

Ex. 16, Lt. Diaz Dep.
146:8-19.

 

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE

 

 

 

LA #4829-2817-4510 v1

- 64 -

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:]

Oo CON DW A BB W NY

NO wpO PB NHN HN KN KN NO wR Re Re Re Re RE Re RE
SY HD Om BR WwW NO KH OD OO WAnANI BD NH FP W NY KY O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

 

 

 

 

 

 

 

 

 

 

[8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 65 of 73 Page ID #:4475
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
same, secured safe as the 402, 403.
canisters.

124, | The safe containing the Ex. 16, Lt. Diaz Dep. | Irrelevant and immaterial
OC spray canisters and the | 145:10-20. to Defendants’ Motion for
weight log was in the Summary Judgment. FRE
watch commander’s office 402, 403.
and required a code to
open.

_|Lt. Diaz carried OC spray | Ex. 16, Lt. Diaz Dep.

129 on her at all times when 145:7-9. ir eleyant and immaterial
she worked shifts at
Adelanto Detention Summaty Judgment, FRE
Facility. ? ,

Lt. Diaz did not weigh the | Ex. 16, Lt. Diaz Dep.

126. OC canisters every day, 145:7-146:4. Irrelevant and immaterial |
only “frequently”. Summary Judgment. FRE

402, 403.
Lt. Diaz does not recall Ex. 16, Lt. Diaz Dep. ;

127. whether she weighed the | 146:5-7. Irrelevant and immaterial

canister that sne
checked out on the Summary Judgment. FRE
morning of June 12, 2017. ome
GEO has not been able to | Ex. 40, GEO’s . .

128. find the log documenting | Supplemental Irrelevant and immaterial
the weights of the OC Response to Summarv Judgement. FRE
canisters Lt. Diaz or Sgt. _| Plaintiffs’ Request for | 495 40%. &
cam os used on June 12, | Production No. 79. ? '

129. |As required by GEO, the | Ex. 16, Lt. Diaz Dep. | Undisputed that the
officers that were involved | 101:2-20; Ex. 4, officers that were involved
in the June 12, 2017 General Incident in the June 12, 2017
incident wrote General _—| Reports. incident wrote General
Incident Reports, including Incident Reports.
all relevant details.

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment as
Plaintiffs’ cited evidence
is Diaz s O inion lick
regardin s policies
and procedures. FRE 402,

 

 

 

LA #4829-2817-4510 v1

- 65 -

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:4

Oo Oo ITD HP WO VPN

DO po NO HN KH PP KR Rm we ee
aI DN A BR WO NO KH OD OO Wns DB OT FP WD NY KF O&O

28

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 66 of 73 Page ID #:4476

 

 

 

 

Incident Report, which he
completed following the
incident, confirms that he
learned of the hunger
strike when Plaintiffs gave
him their letter.

 

Incident Reports at 1.

No. | PLAINTIFE’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
130, | Officer Gillon’s General | Ex. 4, General Irrelevant and immaterial

to Defendants’ Motion for
Summary Judgment. FRE
402, 403.

Misstates and -
mischaracterizes the
evidence. FRE 403.

There is no evidence to
support the contention that
a third party detainee _
explained to Officer Gillon
that Plaintiffs were
participating in a hunger
strike. Misstates evidence.
FRE 403. Contrary to
Plaintiffs’ assertion, the
evidence cited by
Plaintiffs demonstrates.
that Gillon thought during
his deposition that he _
learned of a hunger strike
from the letter that he was
handed; however, he
admitted that he had no
recollection of the contents
of the letter and, given he
cannot read Spanish, this
is simply impossible:

Q What do you
mean when you say
that you're not sure
what the letter said?

A I don't remember
what it said on
there.

Q So you don't
recall as you sit here
today what the letter
said’:

A No.

Q But you do recall
that it was in

 

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

LA #4829-2817-4510 v1

- 66 -

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo Oo HN DB nr FP WO YP

NO NO NH PHP PDP bh KH KO He ee Re Re Be S| SE Se
SID A FP WD NO KY DW OO Wn HD HA HP WW NY YY CO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 67 of 73 Page ID #:4477

 

 

 

 

 

 

 

 

 

No. | PLAINTIFF’S STATED | EVIDENTIARY = | DEFENDANTS’ REPLY
FACTS SUPPORT

English?
A Yeah.
Q As you sit here
today, do you recall
anything that was
said in the letter?
A No.

131, | Lt. Diaz signed an order _| Ex. 16, Lt. Diaz Dep. | Undisputed for purposes
placing Plaintiffs in 243:10-20, 262:11- | of this motion.
administrative segregation. | 263:17; Ex. 2,

Plaintiffs’
Segregation Orders.
132, | Plaintiffs were not given | Ex. 27, Martinez Dep. | Misstates and
an opportunity to be | 154:12-21; Ex. 28, mischaracterizes the
resent at their disciplinary Mena Dep. 161:19- | evidence. FRE 403; see
earings. Instead, Plaintiffs | 163:5; Ex. 23, also Doc. # 111-1[Diaz
remained in | Castillo Dep. 111:25- | and Campos Separate
“administrative” 112:5 (unaware of Statement], Nos. 79-81.
segregation and were later | any disciplinary
informed of the outcome {hearing and could not
of the investigation, recall attending one);
including the order that Ex. 25, Cornejo Dep.
they remain in disciplinary | 86:19-20, 87:5-19,
segregation for 10 days. 88:1289:9, (spoke to
an officer about a
disciplinary
investigation, but not
during a hearing) Ex.
26, Diaz Dep. 92:14-
23; Ex. 29, Garcia
Dep. 56:2-4; Ex. 30,
Rodriguez Dep.
157:9-16.
After Plaintiffs were Ex. 41, Nicole Ramos | 4 ;: ; .

133. laced in segregation, Letter; Ex. 42, Belt Misstates/mischaracterizes

EO staff blocked Voicemail; Ex. 27, Lacks foundation ,
telephone numbers that Martinez Dep. 157:4- | oe cal ation
Plaintiffs regularly 8, 158:2-159:3; Ex. Pecu
contacted, includin d 1, Martinez, Kites;
attorneys, family, rriends, x. 44, Martinez tas : :
and advowates. Audio Recording; Ex. Plaintiffs omit evidence

26. Diaz Dep 95°24- they recently obtained

; . > EB rom ialton
33 53 oo Be Ex. communications that. .

; ; ” emonstrates Plaintiffs’
22:1-23:10, 112:23- | calls were blocked for

 

 

 

LA #4829-2817-4510 v1

- 67 -

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo wea nyt DB HBP WD YN

NO wp HN bP bP PP RO Rm wm Re Re RO RR
SI Di OWN Rr llc OOO CC TOO ASG TOD i Oa DY lO

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 68 of 73 Page ID #:4478

 

 

 

 

 

Ex. 25, Cornejo Dep.
94:4-11, 94:16-95:11,
97:2-6, 97:2198:6,

99:11-13, 100:11-13.

 

No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
113:19; Ex. 45, engaging in three-way
Blocked Numbers; calls and conversations

that demonstrated safety
concerns. (See Aguado
Decl. ISO Reply, Ex. “J”
[F hone Logs] at 1-4.).
laintiffs also omit that
during the time period that
Plaintiffs claim their calls
were blocked (after the
June 12, 2017, strike), the
evidence demonstrates
they made numerous calls.
Td. at 5-41 lie s of
laintiffs calls].)

Plaintiff Campos admitted
that he had no issues
contacting his attorney
while in segregation, and
stated that he only had an
issue reaching his attorney
for one day; yet, he never
informed GEO of the
alleged issue. See Defs.’
Ex. “O” [Campos Depo. ]
141:9-12, 142:15-18,
145:9-24, 146:13-17,
202:21-203:12, 204:1-11.

Plaintiff Garcia claimed
that he was not permitted
to contact his attorney
after the incident; yet, he
was permitted to visit with
his attorney. After the
visit, Plaintiff Garcia’s
attorney gave him a new
number to call and he was
able to contact his
attorney. See Defs.’ Ex.
“S” [Garcia Depo.] at
58:6-59:23, 64:6-65:4.

Plaintiff Diaz stated that
he had an issue contact his
attorney; however, once
his attorney spoke to GEO
staff about the issue (since

 

 

 

LA #4829-2817-4510 v1

- 68 -

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo Ome HID nH FP W NY

NO NO Bb HN VP NHN KN DN RR Re RR Re ee
SI ND NA BR WW NYO YF OD OBO Oat DH Fe W NY YK O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 69 of 73 Page ID #:4479

 

No.

PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

Diaz never raised the issue
with GEO), the issue was
resolved. See Defs.’ Ex.
at dee Depo] at 94:19-
21, 99:19-22, 100:1-3.

Plaintiff Martinez claimed
that GEO staff restricted
his ability to contact his
attorney and as soon as he
raised the issue to GEO
staff, the issue was
resolved. See Defs.’ Ex.
“Uy” [Martinez De ° at
156:16-158:7, 158:14-
159:3

Plaintiffs Cornejo and
Castillo admitted that they
did not have issues
contacting their attorneys.
See Defs.” Ex. “N”
[comeo Depo.] at 94:4-
5:11, 97:2-17 (stating he
only had issues contacting
his friend after the
incident), 98:2-6, 100:1-4,
100:11-21; Ex. “P”
ose Depo.] 22:1-8
permitted to make calls
while in segregation to

ersons on his “approved
Pall list’”’], M2151 13:5.

 

 

134.

 

Just prior to this incident,
during the overnight shift
that began on June 11,
2017 and ended on the
morning of June 12, 2017,
it took one hour and
twenty-one minutes to.
clear count at the Facility.
The evidence demonstrates
that count was ultimately
cleared without
discrepancies or an.
emergency declaration. No
evidence indicates that
ICE was notified of the

 

Ex. 5, Logbook at
GE005199.

 

Irrelevant and immaterial
to Defendants’ Motion for
Summary Judgment. FRE
402, 403. Speculation.
Lacks foundation.
Misstates and
mischaracterizes the
evidence. FRE 403.

 

 

 

LA #4829-2817-4510 vl

- 69 -

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:1]

Oo Ce nN DB A HP W YP

NO NO HN BP KN PHN HNO wm
“SI DO BP WO PO KF CO CO DB ns DA HBP WW YPN —-| O&O

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

 

 

 

 

 

 

 

 

 

 

 

L8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 70 of 73 Page ID #:4480
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
delay.
Plaintiff Castillo now feels | Ex. 23, Castillo Dep. . .
135. nervous whenever he sees | 117:6-19; Ex. 36, P relevant and immaterial
law enforcement officers | Castillo Resp., Summar Th q m ° ERE
or someone in uniform, his | Interrogatory No. 11. | 495 403. ement.
heart races, he feels faint, o_o
and it brings back
memories of when he was
detained and mistreated by
GEO officers.
Plaintiff Castillo continues | Ex. 23, Castillo Dep.
136. to have nightmares that 117:21-118:15, P relevant and immaterial
cause him to lose sleep. 120:19-23, 121:1-14. Summary Judgment. FRE
A402, 403.
Plaintiff Castillo feels that | Ex. 23, Castillo Dep. . .
1°? he is not able to engage in | 123:21-25, (24:89. irrelevant and immaterial
certain hobbies like he did Summary Judement. FRE
before, such as walking or 402 40> ues
driving peacefully, without ,
fearing law enforcement or
people that represent the
aw, like GEO officers.
To this day, Plaintiff Ex. 25, Cornejo Dep. ;
198: Cornejo remembers seeing | 111:5-112:3; Ex. 38, Irrelevant and immaterial
and hearing his friends Cornejo Resp., Summary Judement. FRE
crying in pain from this _| Interrogatory No. 11. |495 40%. 8
incident and recalls feeling ao
helpless and defenseless.
Plaintiff Cornejo recalls Ex. 25, Cornejo Dep.
19? this being a very difficult | 111:5-111 3: Ex. 38, relevant and immaterial
time in his lifeandhe —__ | Cornejo Resp., Summary Ju q ment. FRE
thinks about this often. It is | Interrogatory No. 11. | 49 40>. ement.
very upsetting and the ,
memories come back to
him repeatedly and
frequently.
Following the incident, Ex. 24, Campos Dep.
4°. | Dlaintiff ampos felt" /170:22-171 8, L77:L- |Utelevant and immaterial
traumatized, atraid, an .
depressed. Summary Judgment. FRE
While detained at Ex. 24, Campos Dep.
M41. Adelanto after the incident, | 181:10-18. P P- | Irrelevant and immaterial

 

 

 

LA #4829-2817-4510 v1

- 70 -

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 

 
Case 5:

So mH HN DB WA HP WY YN

_—
oS

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

 

 

 

 

 

 

 

 

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 71of 73 Page ID #:4481
No.; PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
Plaintiff Campos would to Defendants’ Motion for
feel nervous every time he Summary Judgment. FRE
saw GEO officers. He 402, 403.
would start shaking and his
hands would start to sweat.
Plaintiff Campos continues | Ex. 24, Campos Dep.
2. to suffer from stress and =| 170:22-171 8. 176:9- lrreleyant and immaterial
anxiety asaresult ofthis |25; Ex.37,Campos | gy amary Judement. FRE
incident, which causes him | Resp., Interrogatory | 497 40>. 8
headaches. The stress and |No. 11. ao
anxiety cause him
headaches.
Plaintiff Campos also Ex. 24, Campos Dep.
9. | continues to eel depressed | 178:9-22. Irrelevant and immaterial
as a result of this incident Summary Judement. FRE
and no a daily basis, he 402 40% 8
struggles sleeping at night. ,
Plaintiff Diaz has recurring | Ex. 26, Diaz Dep.
4 nightmares as aresultof | 101: 9-14, 103:10-12. relevant and immaterial
this incident which cause Summary Judgement. FRE
him to wake up screaming 402 40} 8
and feeling scared. ?
Plaintiff Diaz also suffers | Ex. 26, Diaz Dep. .
I>. from headaches as a result | 101: 9-14. relevant and immaterial
of this incident. Summary Judgment. FRE
402, 403.
Plaintiff Mejia suffers Ex. 33, Mejia Resp.,
46. irom anxiety as a result of Interrogatory No. NY. ier clevant and immaterial
this incident and on a dally
basis, he worries that if he Summary Judgment. FRE
were detained he would be ao
physically attacked again.
Plaintiff Martinez Ex. 27, Martinez Dep.
47 experienced emotional 161:21-162:2, Ex. 34, relevant and immaterial
distress when he was Martinez Resp. Summary Judgement. FRE
harmed by the guards Interrogatory No. 11. | 499 10>. 8
during the incident and | oa
while he was restricted in
the segregation unit.
14g. | Plaintiff Martinez Ex. 34, Martinez Irrel dj ‘al
‘| continues to think about Resp., Interrogator fre‘evant and Immateria
this incident frequently No.l l. eae |to Defendants’ Motion for

 

 

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

LOS ANGELES

LA #4829-2817-4510 v1

-71-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:

Oo eA NI DB FP WW YP

NO NO BP BP KH PK KD RO Rm mm Re
SI DN BOW NDR ll Of i Oe SI ODN OU BULLY UNDUE CUD

28

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

 

 

 

 

 

 

 

 

 

 

 

 

 

18-cv-01125-SP Document 132-3 Filed 12/06/19 Page 72 0f 73 Page ID #:4482
No. | PLAINTIFF’S STATED | EVIDENTIARY | DEFENDANTS’ REPLY
FACTS SUPPORT
and fears that he will be Summary Judgment. FRE
detained again. 402, 403.
Plaintiff Martinez has had | Ex. 27, Martinez Dep.
149. difficulty sleeping because | 165:1-168-5. lrreleyant and immaterial
he lies awake at night Summary Judgment. FRE
thinking about this 402. 403
incident. ? ,
Plaintiff Garcia felt angry | Ex. 32, Garcia Resp.,
190. and distressed after the Interrogatory No. 11. hrreleyant and immaterial
incident. Summary Judgment. FRE
402, 403.
Plaintiff Garcia felt alone | Ex. 32, Garcia Resp., . .
[sI. while he was in Interrogatory No. 11. relevant and immaterial |
segregation and was
shocked by the brutal. Summary Judgment. FRE
treatment that he received oa
during the incident
because he thought the
United States was the land
of freedom.
Plaintiff Garcia still things | Ex. 29, Garcia Dep.
'°*-| about this incident 72:14: Ex. 32, Irrelevant and itamaterial
frequently which cause Garcia Resp., Summary Judgement. FRE
him nightmares and Interrogatory No. 11. | 495 10> 8
difficulty sleeping. oo
When he thinks of this Ex. 32, Garcia Resp.,
193. incident, Plaintiff Garcia's Interrogatory No. [1. Irrelevant and immaterial
eart starts racing and he
feels afraid of being Summary Judgment. FRE
detained again. ,
Plaintiff Rodriguez has Ex. 35, Rodriguez . ;
194 difficulty sleeping, and Resp., Interrogatory tr eleyant and immaterial
continues to suffer from | No. 11. Summary Judement. FRE
stress and anxiety asa 402 40>. & .
result of this incident. ,
Plaintiff Rodriguez has Ex. 35, Rodriguez
199. ongoing headaches and Resp., Interrogatory irrelevant and immaterial
feelings of depression. o. 11, Summary Judgment ERE

 

 

 

LA #4829-2817-4510 v1

-72-

5:18-CV-01125-SP

DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
Case 5:4

So Oe NI DB OF BP WY NY

DO pO KP PO NO HN LK NO KH HK HK HF KF Ke Ee ESS
NY HD OA BP WD NYO KH DOD OU Wn DB A FP W YP KF O&O

28

r

 

BURKE, WILLIAMS &
SORENSEN, LLP
ATTORNEYS AT LAW

Los ANGELES

8-cv-01125-SP Document 132-3 Filed 12/06/19 Page 73 of 73 Page ID #:4483

 

No. | PLAINTIFF’S STATED
FACTS

EVIDENTIARY
SUPPORT

DEFENDANTS’ REPLY

 

 

 

 

402, 403.

 

 

Dated: December 6, 2019

 

LA #4829-2817-4510 v1

BURKE, WILLIAMS & SORENSEN, LLP

By: /s/ Carmen M. Aguado

 

Susan E. Coleman
Carmen M. Aguado

Attorneys for Defendants
THE GEO GROUP, INC., DIAZ,
CAMPOS and CITY OF ADELANTO

- 73 -

5:18-CV-01125-SP
DIAZ AND CAMPOS’ ADDITIONAL

RESPONSES TO STATEMENT OF FACTS

 
